
	

113 S444 IS: Department of Defense Appropriations Act, 2013
U.S. Senate
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 444
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2013
			Ms. Collins (for herself
			 and Mr. King) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		Making appropriations for the Department of Defense for
		  the fiscal year ending September 30, 2013, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the Department
			 of Defense for the fiscal year ending September 30, 2013, and for other
			 purposes, namely:
		I
			Military
		  personnel
			Military personnel, armyFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Army on active duty, (except members of reserve components provided for
		  elsewhere), cadets, and aviation cadets; for members of the Reserve Officers'
		  Training Corps; and for payments pursuant to section 156 of Public Law 97–377,
		  as amended (42 U.S.C. 402 note), and to the Department of Defense Military
		  Retirement Fund, $40,157,392,000.
			Military personnel, navyFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Navy on active duty (except members of the Reserve provided for
		  elsewhere), midshipmen, and aviation cadets; for members of the Reserve
		  Officers' Training Corps; and for payments pursuant to section 156 of Public
		  Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense
		  Military Retirement Fund, $26,989,384,000.
			Military personnel, marine
		  corpsFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Marine Corps on active duty (except members of the
		  Reserve provided for elsewhere); and for payments pursuant to section 156 of
		  Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of
		  Defense Military Retirement Fund,
		  $12,529,469,000.
			Military personnel, air forceFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Air Force on active duty (except members of reserve components provided
		  for elsewhere), cadets, and aviation cadets; for members of the Reserve
		  Officers' Training Corps; and for payments pursuant to section 156 of Public
		  Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense
		  Military Retirement Fund, $28,053,829,000.
			Reserve personnel, armyFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Army Reserve on
		  active duty under sections 10211, 10302, and 3038 of title 10, United States
		  Code, or while serving on active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in section
		  12310(a) of title 10, United States Code, or while undergoing reserve training,
		  or while performing drills or equivalent duty or other duty, and expenses
		  authorized by section 16131 of title 10, United States Code; and for payments
		  to the Department of Defense Military Retirement Fund,
		  $4,341,823,000.
			Reserve personnel, navyFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Navy Reserve on
		  active duty under section 10211 of title 10, United States Code, or while
		  serving on active duty under section 12301(d) of title 10, United States Code,
		  in connection with performing duty specified in section 12310(a) of title 10,
		  United States Code, or while undergoing reserve training, or while performing
		  drills or equivalent duty, and expenses authorized by section 16131 of title
		  10, United States Code; and for payments to the Department of Defense Military
		  Retirement Fund, $1,875,598,000.
			Reserve personnel, marine
		  corpsFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Marine Corps Reserve on active duty under section 10211 of title 10,
		  United States Code, or while serving on active duty under section 12301(d) of
		  title 10, United States Code, in connection with performing duty specified in
		  section 12310(a) of title 10, United States Code, or while undergoing reserve
		  training, or while performing drills or equivalent duty, and for members of the
		  Marine Corps platoon leaders class, and expenses authorized by section 16131 of
		  title 10, United States Code; and for payments to the Department of Defense
		  Military Retirement Fund, $659,621,000.
			Reserve personnel, air forceFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Air Force Reserve
		  on active duty under sections 10211, 10305, and 8038 of title 10, United States
		  Code, or while serving on active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in section
		  12310(a) of title 10, United States Code, or while undergoing reserve training,
		  or while performing drills or equivalent duty or other duty, and expenses
		  authorized by section 16131 of title 10, United States Code; and for payments
		  to the Department of Defense Military Retirement Fund,
		  $1,728,505,000.
			National guard personnel,
		  armyFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Army National Guard while on duty under section 10211, 10302, or 12402
		  of title 10 or section 708 of title 32, United States Code, or while serving on
		  duty under section 12301(d) of title 10 or section 502(f) of title 32, United
		  States Code, in connection with performing duty specified in section 12310(a)
		  of title 10, United States Code, or while undergoing training, or while
		  performing drills or equivalent duty or other duty, and expenses authorized by
		  section 16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $8,005,077,000.
			National guard personnel, air
		  forceFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Air National Guard on duty under section 10211, 10305, or 12402 of title
		  10 or section 708 of title 32, United States Code, or while serving on duty
		  under section 12301(d) of title 10 or section 502(f) of title 32, United States
		  Code, in connection with performing duty specified in section 12310(a) of title
		  10, United States Code, or while undergoing training, or while performing
		  drills or equivalent duty or other duty, and expenses authorized by section
		  16131 of title 10, United States Code; and for payments to the Department of
		  Defense Military Retirement Fund,
		  $3,161,765,000.
			IIoperation and maintenance
			Operation and maintenance,
		  armyFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the
		  Army, as authorized by law; and not to exceed $12,478,000 can be used for
		  emergencies and extraordinary expenses, to be expended on the approval or
		  authority of the Secretary of the Army, and payments may be made on his
		  certificate of necessity for confidential military purposes,
		  $33,804,145,000.
			Operation and Maintenance,
		  NavyFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Navy
		  and the Marine Corps, as authorized by law; and not to exceed $14,804,000 can
		  be used for emergencies and extraordinary expenses, to be expended on the
		  approval or authority of the Secretary of the Navy, and payments may be made on
		  his certificate of necessity for confidential military purposes,
		  $40,479,556,000.
			Operation and maintenance, marine
		  corpsFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the
		  Marine Corps, as authorized by law,
		  $5,894,963,000.
			Operation and maintenance, air
		  forceFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Air
		  Force, as authorized by law; and not to exceed $7,699,000 can be used for
		  emergencies and extraordinary expenses, to be expended on the approval or
		  authority of the Secretary of the Air Force, and payments may be made on his
		  certificate of necessity for confidential military purposes,
		  $34,983,793,000.
			Operation and maintenance,
		  defense-Wide
			(including transfer of funds)For expenses, not otherwise provided for,
		  necessary for the operation and maintenance of activities and agencies of the
		  Department of Defense (other than the military departments), as authorized by
		  law, $31,331,839,000: 
		  Provided, That not more than
		  $30,000,000 may be used for the Combatant Commander Initiative Fund authorized
		  under section 166a of title 10, United States Code: 
		  Provided further, That not to
		  exceed $36,000,000 can be used for emergencies and extraordinary expenses, to
		  be expended on the approval or authority of the Secretary of Defense, and
		  payments may be made on his certificate of necessity for confidential military
		  purposes: 
		  Provided further, That of the funds
		  provided under this heading, not less than $36,480,000 shall be made available
		  for the Procurement Technical Assistance Cooperative Agreement Program, of
		  which not less than $3,600,000 shall be available for centers defined in 10
		  U.S.C. 2411(1)(D): 
		  Provided further, That none of the
		  funds appropriated or otherwise made available by this Act may be used to plan
		  or implement the consolidation of a budget or appropriations liaison office of
		  the Office of the Secretary of Defense, the office of the Secretary of a
		  military department, or the service headquarters of one of the Armed Forces
		  into a legislative affairs or legislative liaison office: 
		  Provided further, That $8,563,000,
		  to remain available until expended, is available only for expenses relating to
		  certain classified activities, and may be transferred as necessary by the
		  Secretary of Defense to operation and maintenance appropriations or research,
		  development, test and evaluation appropriations, to be merged with and to be
		  available for the same time period as the appropriations to which transferred: 
		  Provided further, That any ceiling
		  on the investment item unit cost of items that may be purchased with operation
		  and maintenance funds shall not apply to the funds described in the preceding
		  proviso: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority provided elsewhere in this Act.
			Operation and maintenance, army
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Army Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $3,140,508,000.
			Operation and maintenance, navy
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Navy Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $1,246,982,000.
			Operation and maintenance, marine corps
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Marine Corps Reserve; repair
		  of facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $272,285,000.
			Operation and maintenance, air force
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Air Force Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $3,227,382,000.
			Operation and maintenance, army national
		  guardFor expenses of
		  training, organizing, and administering the Army National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities; hire of
		  passenger motor vehicles; personnel services in the National Guard Bureau;
		  travel expenses (other than mileage), as authorized by law for Army personnel
		  on active duty, for Army National Guard division, regimental, and battalion
		  commanders while inspecting units in compliance with National Guard Bureau
		  regulations when specifically authorized by the Chief, National Guard Bureau;
		  supplying and equipping the Army National Guard as authorized by law; and
		  expenses of repair, modification, maintenance, and issue of supplies and
		  equipment (including aircraft),
		  $7,075,042,000.
			Operation and maintenance, air national
		  guardFor expenses of
		  training, organizing, and administering the Air National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities;
		  transportation of things, hire of passenger motor vehicles; supplying and
		  equipping the Air National Guard, as authorized by law; expenses for repair,
		  modification, maintenance, and issue of supplies and equipment, including those
		  furnished from stocks under the control of agencies of the Department of
		  Defense; travel expenses (other than mileage) on the same basis as authorized
		  by law for Air National Guard personnel on active Federal duty, for Air
		  National Guard commanders while inspecting units in compliance with National
		  Guard Bureau regulations when specifically authorized by the Chief, National
		  Guard Bureau, $6,493,155,000.
			United states court of appeals for the
		  armed forcesFor salaries and
		  expenses necessary for the United States Court of Appeals for the Armed Forces,
		  $13,516,000, of which not to exceed $5,000 may be used for official
		  representation purposes.
			Environmental restoration,
		  army
			(including transfer of funds)For the Department of the Army,
		  $335,921,000, to remain available until transferred: 
		  Provided, That the Secretary of the
		  Army shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Army, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That upon a
		  determination that all or part of the funds transferred from this appropriation
		  are not necessary for the purposes provided herein, such amounts may be
		  transferred back to this appropriation: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority provided elsewhere in this Act.
			Environmental restoration,
		  navy
			(including transfer of funds)For the Department of the Navy,
		  $310,594,000, to remain available until transferred: 
		  Provided, That the Secretary of the
		  Navy shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Navy, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Navy, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That upon a
		  determination that all or part of the funds transferred from this appropriation
		  are not necessary for the purposes provided herein, such amounts may be
		  transferred back to this appropriation: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority provided elsewhere in this Act.
			Environmental restoration, air
		  force
			(including transfer of funds)For the Department of the Air Force,
		  $529,263,000, to remain available until transferred: 
		  Provided, That the Secretary of the
		  Air Force shall, upon determining that such funds are required for
		  environmental restoration, reduction and recycling of hazardous waste, removal
		  of unsafe buildings and debris of the Department of the Air Force, or for
		  similar purposes, transfer the funds made available by this appropriation to
		  other appropriations made available to the Department of the Air Force, to be
		  merged with and to be available for the same purposes and for the same time
		  period as the appropriations to which transferred: 
		  Provided further, That upon a
		  determination that all or part of the funds transferred from this appropriation
		  are not necessary for the purposes provided herein, such amounts may be
		  transferred back to this appropriation: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority provided elsewhere in this Act.
			Environmental restoration,
		  defense-Wide
			(including transfer of funds)For the Department of Defense, $11,133,000,
		  to remain available until transferred: 
		  Provided, That the Secretary of
		  Defense shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of Defense, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of Defense, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That upon a
		  determination that all or part of the funds transferred from this appropriation
		  are not necessary for the purposes provided herein, such amounts may be
		  transferred back to this appropriation: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority provided elsewhere in this Act.
			Environmental restoration, formerly used
		  defense sites
			(including transfer of funds)For the Department of the Army,
		  $287,543,000, to remain available until transferred: 
		  Provided, That the Secretary of the
		  Army shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris at sites formerly used by the Department of Defense,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That upon a
		  determination that all or part of the funds transferred from this appropriation
		  are not necessary for the purposes provided herein, such amounts may be
		  transferred back to this appropriation: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority provided elsewhere in this Act.
			Overseas humanitarian, disaster, and civic
		  aidFor expenses relating to
		  the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department
		  of Defense (consisting of the programs provided under sections 401, 402, 404,
		  407, 2557, and 2561 of title 10, United States Code), $108,759,000, to remain
		  available until September 30, 2014.
			Cooperative threat reduction
		  accountFor assistance to the
		  republics of the former Soviet Union and, with appropriate authorization by the
		  Department of Defense and Department of State, to countries outside of the
		  former Soviet Union, including assistance provided by contract or by grants,
		  for facilitating the elimination and the safe and secure transportation and
		  storage of nuclear, chemical and other weapons; for establishing programs to
		  prevent the proliferation of weapons, weapons components, and weapon-related
		  technology and expertise; for programs relating to the training and support of
		  defense and military personnel for demilitarization and protection of weapons,
		  weapons components and weapons technology and expertise, and for defense and
		  military contacts, $519,111,000, to remain available until September 30,
		  2015.
			Department of defense acquisition workforce
		  development fundFor the
		  Department of Defense Acquisition Workforce Development Fund,
		  $720,000,000.
			IIIPROCUREMENT
			Aircraft procurement, armyFor construction, procurement, production,
		  modification, and modernization of aircraft, equipment, including ordnance,
		  ground handling equipment, spare parts, and accessories therefor; specialized
		  equipment and training devices; expansion of public and private plants,
		  including the land necessary therefor, for the foregoing purposes, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; and other expenses
		  necessary for the foregoing purposes, $5,414,061,000, to remain available for
		  obligation until September 30, 2015.
			Missile procurement, armyFor construction, procurement, production,
		  modification, and modernization of missiles, equipment, including ordnance,
		  ground handling equipment, spare parts, and accessories therefor; specialized
		  equipment and training devices; expansion of public and private plants,
		  including the land necessary therefor, for the foregoing purposes, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; and other expenses
		  necessary for the foregoing purposes, $1,429,665,000, to remain available for
		  obligation until September 30, 2015.
			Procurement of weapons and tracked combat
		  vehicles, armyFor
		  construction, procurement, production, and modification of weapons and tracked
		  combat vehicles, equipment, including ordnance, spare parts, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including the land necessary therefor, for the foregoing
		  purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes, $1,687,823,000, to
		  remain available for obligation until September 30,
		  2015.
			Procurement of ammunition,
		  armyFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes, $1,624,380,000, to
		  remain available for obligation until September 30,
		  2015.
			Other Procurement,
		  Army
			For construction, procurement, production,
		  and modification of vehicles, including tactical, support, and non-tracked
		  combat vehicles; the purchase of passenger motor vehicles for replacement only;
		  communications and electronic equipment; other support equipment; spare parts,
		  ordnance, and accessories therefor; specialized equipment and training devices;
		  expansion of public and private plants, including the land necessary therefor,
		  for the foregoing purposes, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title; and
		  procurement and installation of equipment, appliances, and machine tools in
		  public and private plants; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes,
		  $4,980,209,000, to remain available for obligation until September 30,
		  2015.
			Aircraft procurement, navyFor construction, procurement, production,
		  modification, and modernization of aircraft, equipment, including ordnance,
		  spare parts, and accessories therefor; specialized equipment; expansion of
		  public and private plants, including the land necessary therefor, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway, $16,936,358,000,
		  to remain available for obligation until September 30,
		  2015.
			Weapons procurement, navyFor construction, procurement, production,
		  modification, and modernization of missiles, torpedoes, other weapons, and
		  related support equipment including spare parts, and accessories therefor;
		  expansion of public and private plants, including the land necessary therefor,
		  and such lands and interests therein, may be acquired, and construction
		  prosecuted thereon prior to approval of title; and procurement and installation
		  of equipment, appliances, and machine tools in public and private plants;
		  reserve plant and Government and contractor-owned equipment layaway,
		  $3,066,919,000, to remain available for obligation until September 30,
		  2015.
			Procurement of ammunition, navy and marine
		  corpsFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes, $719,154,000, to
		  remain available for obligation until September 30,
		  2015.
			Shipbuilding and conversion,
		  navyFor expenses necessary
		  for the construction, acquisition, or conversion of vessels as authorized by
		  law, including armor and armament thereof, plant equipment, appliances, and
		  machine tools and installation thereof in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; procurement of
		  critical, long lead time components and designs for vessels to be constructed
		  or converted in the future; and expansion of public and private plants,
		  including land necessary therefor, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title, as
		  follows:
				Carrier Replacement Program,
			 $564,371,000;
				Virginia Class Submarine,
			 $3,217,601,000;
				Virginia Class Submarine (AP),
			 $1,652,557,000;
				CVN Refueling Overhaul,
			 $1,613,392,000;
				CVN Refueling Overhauls (AP),
			 $70,010,000;
				DDG–1000 Program, $669,222,000;
				DDG–51 Destroyer, $4,048,658,000;
				DDG–51 Destroyer (AP), $466,283,000;
				Littoral Combat Ship,
			 $1,784,959,000;
				LPD–17 (AP), $263,255,000;
				Joint High Speed Vessel,
			 $189,196,000;
				Moored Training Ship, $307,300,000;
				LCAC Service Life Extension Program,
			 $85,830,000; and
				For outfitting, post delivery, conversions,
			 and first destination transportation, $309,648,000.
				Completion of Prior Year Shipbuilding
			 Programs, $372,573,000.
				In all: $15,614,855,000, to remain available
		  for obligation until September 30, 2017: 
		  Provided, That additional
		  obligations may be incurred after September 30, 2017, for engineering services,
		  tests, evaluations, and other such budgeted work that must be performed in the
		  final stage of ship construction: 
		  Provided further, That none of the
		  funds provided under this heading for the construction or conversion of any
		  naval vessel to be constructed in shipyards in the United States shall be
		  expended in foreign facilities for the construction of major components of such
		  vessel: 
		  Provided further, That none of the
		  funds provided under this heading shall be used for the construction of any
		  naval vessel in foreign shipyards.
			Other procurement,
		  navy
			For procurement, production, and
		  modernization of support equipment and materials not otherwise provided for,
		  Navy ordnance (except ordnance for new aircraft, new ships, and ships
		  authorized for conversion); the purchase of passenger motor vehicles for
		  replacement only; expansion of public and private plants, including the land
		  necessary therefor, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway,
		  $6,170,286,000, to remain available for obligation until September 30,
		  2015.
			Procurement, marine corpsFor expenses necessary for the procurement,
		  manufacture, and modification of missiles, armament, military equipment, spare
		  parts, and accessories therefor; plant equipment, appliances, and machine
		  tools, and installation thereof in public and private plants; reserve plant and
		  Government and contractor-owned equipment layaway; vehicles for the Marine
		  Corps, including the purchase of passenger motor vehicles for replacement only;
		  and expansion of public and private plants, including land necessary therefor,
		  and such lands and interests therein, may be acquired, and construction
		  prosecuted thereon prior to approval of title, $1,334,448,000, to remain
		  available for obligation until September 30,
		  2015.
			Aircraft Procurement, Air
		  Force
			For construction, procurement, and
		  modification of aircraft and equipment, including armor and armament,
		  specialized ground handling equipment, and training devices, spare parts, and
		  accessories therefor; specialized equipment; expansion of public and private
		  plants, Government-owned equipment and installation thereof in such plants,
		  erection of structures, and acquisition of land, for the foregoing purposes,
		  and such lands and interests therein, may be acquired, and construction
		  prosecuted thereon prior to approval of title; reserve plant and Government and
		  contractor-owned equipment layaway; and other expenses necessary for the
		  foregoing purposes including rents and transportation of things,
		  $11,260,646,000, to remain available for obligation until September 30,
		  2015.
			Missile procurement, air
		  forceFor construction,
		  procurement, and modification of missiles, spacecraft, rockets, and related
		  equipment, including spare parts and accessories therefor, ground handling
		  equipment, and training devices; expansion of public and private plants,
		  Government-owned equipment and installation thereof in such plants, erection of
		  structures, and acquisition of land, for the foregoing purposes, and such lands
		  and interests therein, may be acquired, and construction prosecuted thereon
		  prior to approval of title; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes
		  including rents and transportation of things, $4,913,276,000, to remain
		  available for obligation until September 30,
		  2015.
			Procurement of ammunition, air
		  forceFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes, $593,194,000, to
		  remain available for obligation until September 30,
		  2015.
			Other procurement, air
		  force
			For procurement and modification of
		  equipment (including ground guidance and electronic control equipment, and
		  ground electronic and communication equipment), and supplies, materials, and
		  spare parts therefor, not otherwise provided for; the purchase of passenger
		  motor vehicles for replacement only; lease of passenger motor vehicles; and
		  expansion of public and private plants, Government-owned equipment and
		  installation thereof in such plants, erection of structures, and acquisition of
		  land, for the foregoing purposes, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon, prior to approval of title;
		  reserve plant and Government and contractor-owned equipment layaway,
		  $17,008,348,000, to remain available for obligation until September 30,
		  2015.
			Procurement,
		  Defense-Wide
			For expenses of activities and agencies of
		  the Department of Defense (other than the military departments) necessary for
		  procurement, production, and modification of equipment, supplies, materials,
		  and spare parts therefor, not otherwise provided for; the purchase of passenger
		  motor vehicles for replacement only; expansion of public and private plants,
		  equipment, and installation thereof in such plants, erection of structures, and
		  acquisition of land for the foregoing purposes, and such lands and interests
		  therein, may be acquired, and construction prosecuted thereon prior to approval
		  of title; reserve plant and Government and contractor-owned equipment layaway,
		  $4,692,685,000, to remain available for obligation until September 30,
		  2015.
			Defense production act
		  purchasesFor activities by
		  the Department of Defense pursuant to sections 108, 301, 302, and 303 of the
		  Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093),
		  $189,189,000, to remain available until
		  expended.
			IVRESEARCH, DEVELOPMENT, TEST AND
			 EVALUATION
			Research, development, test and evaluation,
		  armyFor expenses necessary
		  for basic and applied scientific research, development, test and evaluation,
		  including maintenance, rehabilitation, lease, and operation of facilities and
		  equipment, $8,427,588,000, to remain available for obligation until September
		  30, 2014.
			Research, development, test and evaluation,
		  navyFor expenses necessary
		  for basic and applied scientific research, development, test and evaluation,
		  including maintenance, rehabilitation, lease, and operation of facilities and
		  equipment, $16,646,307,000, to remain available for obligation until September
		  30, 2014: 
		  Provided, That funds appropriated
		  in this paragraph which are available for the V–22 may be used to meet unique
		  operational requirements of the Special Operations Forces: 
		  Provided further, That funds
		  appropriated in this paragraph shall be available for the Cobra Judy
		  program.
			Research, development, test and evaluation,
		  air forceFor expenses
		  necessary for basic and applied scientific research, development, test and
		  evaluation, including maintenance, rehabilitation, lease, and operation of
		  facilities and equipment, $25,374,286,000, to remain available for obligation
		  until September 30, 2014.
			Research, Development, Test and
		  Evaluation, Defense-Wide
			(including
		  transfer of funds)For
		  expenses of activities and agencies of the Department of Defense (other than
		  the military departments), necessary for basic and applied scientific research,
		  development, test and evaluation; advanced research projects as may be
		  designated and determined by the Secretary of Defense, pursuant to law;
		  maintenance, rehabilitation, lease, and operation of facilities and equipment,
		  $18,419,129,000, to remain available for obligation until September 30, 2014: 
		  Provided, That of the funds made
		  available in this paragraph, $200,000,000 for the Defense Rapid Innovation
		  Program shall only be available for expenses, not otherwise provided for, to
		  include program management and oversight, to conduct research, development,
		  test and evaluation to include proof of concept demonstration; engineering,
		  testing, and validation; and transition to full-scale production: 
		  Provided further, That the
		  Secretary of Defense may transfer funds provided herein for the Defense Rapid
		  Innovation Program to appropriations for research, development, test and
		  evaluation to accomplish the purpose provided herein: 
		  Provided further, That this
		  transfer authority is in addition to any other transfer authority available to
		  the Department of Defense: 
		  Provided further, That the
		  Secretary of Defense shall, not fewer than 30 days prior to making transfers
		  from this appropriation, notify the congressional defense committees in writing
		  of the details of any such transfer.
			Operational test and evaluation,
		  defenseFor expenses, not
		  otherwise provided for, necessary for the independent activities of the
		  Director, Operational Test and Evaluation, in the direction and supervision of
		  operational test and evaluation, including initial operational test and
		  evaluation which is conducted prior to, and in support of, production
		  decisions; joint operational testing and evaluation; and administrative
		  expenses in connection therewith, $223,768,000, to remain available for
		  obligation until September 30, 2014.
			Vrevolving and management funds
			Defense working capital fundsFor the Defense Working Capital Funds,
		  $1,516,184,000.
			National Defense Sealift
		  FundFor National Defense
		  Sealift Fund programs, projects, and activities, and for expenses of the
		  National Defense Reserve Fleet, as established by section 11 of the Merchant
		  Ship Sales Act of 1946 (50 U.S.C. App. 1744), and for the necessary expenses to
		  maintain and preserve a U.S.-flag merchant fleet to serve the national security
		  needs of the United States, $697,840,000, to remain available until expended: 
		  Provided, That none of the funds
		  provided in this paragraph shall be used to award a new contract that provides
		  for the acquisition of any of the following major components unless such
		  components are manufactured in the United States: auxiliary equipment,
		  including pumps, for all shipboard services; propulsion system components
		  (engines, reduction gears, and propellers); shipboard cranes; and spreaders for
		  shipboard cranes: 
		  Provided further, That the exercise
		  of an option in a contract awarded through the obligation of previously
		  appropriated funds shall not be considered to be the award of a new contract: 
		  Provided further, That the
		  Secretary of the military department responsible for such procurement may waive
		  the restrictions in the first proviso on a case-by-case basis by certifying in
		  writing to the Committees on Appropriations of the House of Representatives and
		  the Senate that adequate domestic supplies are not available to meet Department
		  of Defense requirements on a timely basis and that such an acquisition must be
		  made in order to acquire capability for national security
		  purposes.
			VIother department of defense
			 programs
			Defense health programFor expenses, not otherwise provided for,
		  for medical and health care programs of the Department of Defense as authorized
		  by law, $32,240,788,000; of which $30,707,349,000 shall be for operation and
		  maintenance, of which not to exceed 1 percent shall remain available until
		  September 30, 2014, and of which up to $15,954,952,000 may be available for
		  contracts entered into under the TRICARE program; of which $506,462,000, to
		  remain available for obligation until September 30, 2015, shall be for
		  procurement; and of which $1,026,977,000, to remain available for obligation
		  until September 30, 2014, shall be for research, development, test and
		  evaluation.
			Chemical agents and munitions destruction,
		  defenseFor expenses, not
		  otherwise provided for, necessary for the destruction of the United States
		  stockpile of lethal chemical agents and munitions in accordance with the
		  provisions of section 1412 of the Department of Defense Authorization Act, 1986
		  (50 U.S.C. 1521), and for the destruction of other chemical warfare materials
		  that are not in the chemical weapon stockpile, $1,301,786,000, of which
		  $635,843,000 shall be for operation and maintenance, of which no less than
		  $53,948,000 shall be for the Chemical Stockpile Emergency Preparedness Program,
		  consisting of $22,214,000 for activities on military installations and
		  $31,734,000, to remain available until September 30, 2014, to assist State and
		  local governments; $18,592,000 shall be for procurement, to remain available
		  until September 30, 2015, of which $1,823,000 shall be for the Chemical
		  Stockpile Emergency Preparedness Program to assist State and local governments;
		  and $647,351,000, to remain available until September 30, 2014, shall be for
		  research, development, test and evaluation, of which $627,705,000 shall only be
		  for the Assembled Chemical Weapons Alternatives (ACWA)
		  program.
			Drug Interdiction and
		  Counter-Drug Activities, Defense
			(including transfer of
		  funds)For drug interdiction
		  and counter-drug activities of the Department of Defense, for transfer to
		  appropriations available to the Department of Defense for military personnel of
		  the reserve components serving under the provisions of title 10 and title 32,
		  United States Code; for operation and maintenance; for procurement; and for
		  research, development, test and evaluation, $1,138,263,000: 
		  Provided, That the funds
		  appropriated under this heading shall be available for obligation for the same
		  time period and for the same purpose as the appropriation to which transferred:
		  
		  Provided further, That upon a
		  determination that all or part of the funds transferred from this appropriation
		  are not necessary for the purposes provided herein, such amounts may be
		  transferred back to this appropriation: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority contained elsewhere in this Act.
			Office of the inspector
		  generalFor expenses and
		  activities of the Office of the Inspector General in carrying out the
		  provisions of the Inspector General Act of 1978, as amended, $332,921,000, of
		  which $331,921,000 shall be for operation and maintenance, of which not to
		  exceed $700,000 is available for emergencies and extraordinary expenses to be
		  expended on the approval or authority of the Inspector General, and payments
		  may be made on the Inspector General's certificate of necessity for
		  confidential military purposes; of which $1,000,000, to remain available until
		  September 30, 2015, shall be for
		  procurement.
			VIIrelated agencies
			Central intelligence agency retirement and
		  disability system fundFor
		  payment to the Central Intelligence Agency Retirement and Disability System
		  Fund, to maintain the proper funding level for continuing the operation of the
		  Central Intelligence Agency Retirement and Disability System,
		  $514,000,000.
			Intelligence community management
		  accountFor necessary expenses
		  of the Intelligence Community Management Account,
		  $542,346,000.
			VIIIgeneral provisions
			8001.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes not authorized by
			 the Congress.
			8002.During the current fiscal year, provisions
			 of law prohibiting the payment of compensation to, or employment of, any person
			 not a citizen of the United States shall not apply to personnel of the
			 Department of Defense: 
			 Provided, That salary increases
			 granted to direct and indirect hire foreign national employees of the
			 Department of Defense funded by this Act shall not be at a rate in excess of
			 the percentage increase authorized by law for civilian employees of the
			 Department of Defense whose pay is computed under the provisions of section
			 5332 of title 5, United States Code, or at a rate in excess of the percentage
			 increase provided by the appropriate host nation to its own employees,
			 whichever is higher: 
			 Provided further, That this
			 section shall not apply to Department of Defense foreign service national
			 employees serving at United States diplomatic missions whose pay is set by the
			 Department of State under the Foreign Service Act of 1980: 
			 Provided further, That the
			 limitations of this provision shall not apply to foreign national employees of
			 the Department of Defense in the Republic of Turkey.
			8003.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year,
			 unless expressly so provided herein.
			8004.No more than 20 percent of the
			 appropriations in this Act which are limited for obligation during the current
			 fiscal year shall be obligated during the last 2 months of the fiscal year: 
			 Provided, That this section shall
			 not apply to obligations for support of active duty training of reserve
			 components or summer camp training of the Reserve Officers' Training
			 Corps.
				(transfer of
		  funds)
				8005.Upon determination by the Secretary of
			 Defense that such action is necessary in the national interest, he may, with
			 the approval of the Office of Management and Budget, transfer not to exceed
			 $5,000,000,000 of working capital funds of the Department of Defense or funds
			 made available in this Act to the Department of Defense for military functions
			 (except military construction) between such appropriations or funds or any
			 subdivision thereof, to be merged with and to be available for the same
			 purposes, and for the same time period, as the appropriation or fund to which
			 transferred: 
			 Provided, That such authority to
			 transfer may not be used unless for higher priority items, based on unforeseen
			 military requirements, than those for which originally appropriated and in no
			 case where the item for which funds are requested has been denied by the
			 Congress: 
			 Provided further, That the
			 Secretary of Defense shall notify the Congress promptly of all transfers made
			 pursuant to this authority or any other authority in this Act: 
			 Provided further, That no part of
			 the funds in this Act shall be available to prepare or present a request to the
			 Committees on Appropriations for reprogramming of funds, unless for higher
			 priority items, based on unforeseen military requirements, than those for which
			 originally appropriated and in no case where the item for which reprogramming
			 is requested has been denied by the Congress: 
			 Provided further, That a request
			 for multiple reprogrammings of funds using authority provided in this section
			 shall be made prior to June 30, 2013: 
			 Provided further, That transfers
			 among military personnel appropriations shall not be taken into account for
			 purposes of the limitation on the amount of funds that may be transferred under
			 this section.
			8006.(a)With regard to the list of specific
			 programs, projects, and activities (and the dollar amounts and adjustments to
			 budget activities corresponding to such programs, projects, and activities)
			 contained in the tables titled Committee Recommended Adjustments
			 in the explanatory statement regarding this Act, the obligation and expenditure
			 of amounts appropriated or otherwise made available in this Act for those
			 programs, projects, and activities for which the amounts appropriated exceed
			 the amounts requested are hereby required by law to be carried out in the
			 manner provided by such tables to the same extent as if the tables were
			 included in the text of this Act.
				(b)Amounts specified in the referenced tables
			 described in subsection (a) shall not be treated as subdivisions of
			 appropriations for purposes of section 8005 of this Act: 
			 Provided, That section 8005 shall
			 apply when transfers of the amounts described in subsection (a) occur between
			 appropriation accounts.
				8007.(a)Not later than 60 days after enactment of
			 this Act, the Department of Defense shall submit a report to the congressional
			 defense committees to establish the baseline for application of reprogramming
			 and transfer authorities for fiscal year 2013: 
			 Provided, That the report shall
			 include—
					(1)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
					(2)a delineation in the table for each
			 appropriation both by budget activity and program, project, and activity as
			 detailed in the Budget Appendix; and
					(3)an identification of items of special
			 congressional interest.
					(b)Notwithstanding section 8005 of this Act,
			 none of the funds provided in this Act shall be available for reprogramming or
			 transfer until the report identified in subsection (a) is submitted to the
			 congressional defense committees, unless the Secretary of Defense certifies in
			 writing to the congressional defense committees that such reprogramming or
			 transfer is necessary as an emergency requirement.
				(TRANSFER OF
		  FUNDS)
			8008.During the current fiscal year, cash
			 balances in working capital funds of the Department of Defense established
			 pursuant to section 2208 of title 10, United States Code, may be maintained in
			 only such amounts as are necessary at any time for cash disbursements to be
			 made from such funds: 
			 Provided, That transfers may be
			 made between such funds: 
			 Provided further, That transfers
			 may be made between working capital funds and the Foreign Currency
			 Fluctuations, Defense appropriation and the Operation and
			 Maintenance appropriation accounts in such amounts as may be determined
			 by the Secretary of Defense, with the approval of the Office of Management and
			 Budget, except that such transfers may not be made unless the Secretary of
			 Defense has notified the Congress of the proposed transfer. Except in amounts
			 equal to the amounts appropriated to working capital funds in this Act, no
			 obligations may be made against a working capital fund to procure or increase
			 the value of war reserve material inventory, unless the Secretary of Defense
			 has notified the Congress prior to any such obligation.
			8009.Funds appropriated by this Act may not be
			 used to initiate a special access program without prior notification 30
			 calendar days in advance to the congressional defense committees.
			8010.(a)None of the funds provided in this Act
			 shall be available to initiate: (1) a multiyear contract that employs economic
			 order quantity procurement in excess of $20,000,000 in any one year of the
			 contract or that includes an unfunded contingent liability in excess of
			 $20,000,000; or (2) a contract for advance procurement leading to a multiyear
			 contract that employs economic order quantity procurement in excess of
			 $20,000,000 in any one year, unless the congressional defense committees have
			 been notified at least 30 days in advance of the proposed contract award: 
			 Provided, That no part of any
			 appropriation contained in this Act shall be available to initiate a multiyear
			 contract for which the economic order quantity advance procurement is not
			 funded at least to the limits of the Government's liability: 
			 Provided further, That no part of
			 any appropriation contained in this Act shall be available to initiate
			 multiyear procurement contracts for any systems or component thereof if the
			 value of the multiyear contract would exceed $500,000,000 unless specifically
			 provided in this Act: 
			 Provided further, That no
			 multiyear procurement contract can be terminated without 10-day prior
			 notification to the congressional defense committees: 
			 Provided further, That the
			 execution of multiyear authority shall require the use of a present value
			 analysis to determine lowest cost compared to an annual procurement: 
			 Provided further, That none of
			 the funds provided in this Act may be used for a multiyear contract executed
			 after the date of the enactment of this Act unless in the case of any such
			 contract—
					(1)the Secretary of Defense has submitted to
			 Congress a budget request for full funding of units to be procured through the
			 contract and, in the case of a contract for procurement of aircraft, that
			 includes, for any aircraft unit to be procured through the contract for which
			 procurement funds are requested in that budget request for production beyond
			 advance procurement activities in the fiscal year covered by the budget, full
			 funding of procurement of such unit in that fiscal year;
					(2)cancellation provisions in the contract do
			 not include consideration of recurring manufacturing costs of the contractor
			 associated with the production of unfunded units to be delivered under the
			 contract;
					(3)the contract
			 provides that payments to the contractor under the contract shall not be made
			 in advance of incurred costs on funded units; and
					(4)the contract does
			 not provide for a price adjustment based on a failure to award a follow-on
			 contract.
					Funds appropriated in title III of this Act
			 may be used for a multiyear procurement contract as follows:
			F/A–18E, F/A–18F, and EA–18G aircraft; up
			 to 10 DDG–51 Arleigh Burke class Flight IIA guided missile destroyers, as well
			 as the AEGIS Weapon Systems, MK 41 Vertical Launching Systems, and Commercial
			 Broadband Satellite Systems associated with those vessels; SSN–774 Virginia
			 class submarine and government-furnished equipment; CH–47 Chinook helicopter;
			 and V–22 Osprey aircraft variants.
				(b)The Secretary of
			 Defense may employ incremental funding for the procurement of Virginia class
			 submarines and government-furnished equipment associated with the Virginia
			 class submarines to be procured during fiscal years 2013 through 2018 if the
			 Secretary of Defense:
					(1)determines that
			 such an approach will permit the Navy to procure an additional Virginia class
			 submarine in fiscal year 2014; and
					(2)intends to use
			 the funding for that purpose.
					8011.Within the funds appropriated for the
			 operation and maintenance of the Armed Forces, funds are hereby appropriated
			 pursuant to section 401 of title 10, United States Code, for humanitarian and
			 civic assistance costs under chapter 20 of title 10, United States Code. Such
			 funds may also be obligated for humanitarian and civic assistance costs
			 incidental to authorized operations and pursuant to authority granted in
			 section 401 of chapter 20 of title 10, United States Code, and these
			 obligations shall be reported as required by section 401(d) of title 10, United
			 States Code: 
			 Provided, That funds available
			 for operation and maintenance shall be available for providing humanitarian and
			 similar assistance by using Civic Action Teams in the Trust Territories of the
			 Pacific Islands and freely associated states of Micronesia, pursuant to the
			 Compact of Free Association as authorized by Public Law 99–239: 
			 Provided further, That upon a
			 determination by the Secretary of the Army that such action is beneficial for
			 graduate medical education programs conducted at Army medical facilities
			 located in Hawaii, the Secretary of the Army may authorize the provision of
			 medical services at such facilities and transportation to such facilities, on a
			 nonreimbursable basis, for civilian patients from American Samoa, the
			 Commonwealth of the Northern Mariana Islands, the Marshall Islands, the
			 Federated States of Micronesia, Palau, and Guam.
			8012.(a)During fiscal year 2013, the civilian
			 personnel of the Department of Defense may not be managed on the basis of any
			 end-strength, and the management of such personnel during that fiscal year
			 shall not be subject to any constraint or limitation (known as an end-strength)
			 on the number of such personnel who may be employed on the last day of such
			 fiscal year.
				(b)The fiscal year 2014 budget request for the
			 Department of Defense as well as all justification material and other
			 documentation supporting the fiscal year 2014 Department of Defense budget
			 request shall be prepared and submitted to the Congress as if subsections (a)
			 and (b) of this provision were effective with regard to fiscal year
			 2014.
				(c)Nothing in this section shall be construed
			 to apply to military (civilian) technicians.
				8013.None of the funds made available by this
			 Act shall be used in any way, directly or indirectly, to influence
			 congressional action on any legislation or appropriation matters pending before
			 the Congress.
			8014.None of the funds appropriated by this Act
			 shall be available for the basic pay and allowances of any member of the Army
			 participating as a full-time student and receiving benefits paid by the
			 Secretary of Veterans Affairs from the Department of Defense Education Benefits
			 Fund when time spent as a full-time student is credited toward completion of a
			 service commitment: 
			 Provided, That this section shall
			 not apply to those members who have reenlisted with this option prior to
			 October 1, 1987: 
			 Provided further, That this
			 section applies only to active components of the Army.
				(TRANSFER OF
		  FUNDS)
				8015.Funds appropriated in title III of this Act
			 for the Department of Defense Pilot Mentor-Protégé Program may be transferred
			 to any other appropriation contained in this Act solely for the purpose of
			 implementing a Mentor-Protégé Program developmental assistance agreement
			 pursuant to section 831 of the National Defense Authorization Act for Fiscal
			 Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the
			 authority of this provision or any other transfer authority contained in this
			 Act.
			8016.None of the funds in this Act may be
			 available for the purchase by the Department of Defense (and its departments
			 and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter
			 and under unless the anchor and mooring chain are manufactured in the United
			 States from components which are substantially manufactured in the United
			 States: 
			 Provided, That for the purpose of
			 this section, the term manufactured shall include cutting, heat
			 treating, quality control, testing of chain and welding (including the forging
			 and shot blasting process): 
			 Provided further, That for the
			 purpose of this section substantially all of the components of anchor and
			 mooring chain shall be considered to be produced or manufactured in the United
			 States if the aggregate cost of the components produced or manufactured in the
			 United States exceeds the aggregate cost of the components produced or
			 manufactured outside the United States: 
			 Provided further, That when
			 adequate domestic supplies are not available to meet Department of Defense
			 requirements on a timely basis, the Secretary of the service responsible for
			 the procurement may waive this restriction on a case-by-case basis by
			 certifying in writing to the Committees on Appropriations that such an
			 acquisition must be made in order to acquire capability for national security
			 purposes.
			8017.None of the funds available to the
			 Department of Defense may be used to demilitarize or dispose of M–1 Carbines,
			 M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or
			 M–1911 pistols, or to demilitarize or destroy small arms ammunition or
			 ammunition components that are not otherwise prohibited from commercial sale
			 under Federal law, unless the small arms ammunition or ammunition components
			 are certified by the Secretary of the Army or designee as unserviceable or
			 unsafe for further use.
			8018.No more than $500,000 of the funds
			 appropriated or made available in this Act shall be used during a single fiscal
			 year for any single relocation of an organization, unit, activity or function
			 of the Department of Defense into or within the National Capital Region: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying in
			 writing to the congressional defense committees that such a relocation is
			 required in the best interest of the Government.
			8019.In addition to the funds provided elsewhere
			 in this Act, $15,000,000 is appropriated only for incentive payments authorized
			 by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): 
			 Provided, That a prime contractor
			 or a subcontractor at any tier that makes a subcontract award to any
			 subcontractor or supplier as defined in section 1544 of title 25, United States
			 Code, or a small business owned and controlled by an individual or individuals
			 defined under section 4221(9) of title 25, United States Code, shall be
			 considered a contractor for the purposes of being allowed additional
			 compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C.
			 1544) whenever the prime contract or subcontract amount is over $500,000 and
			 involves the expenditure of funds appropriated by an Act making Appropriations
			 for the Department of Defense with respect to any fiscal year: 
			 Provided further, That
			 notwithstanding section 1906 of title 41, United States Code, this section
			 shall be applicable to any Department of Defense acquisition of supplies or
			 services, including any contract and any subcontract at any tier for
			 acquisition of commercial items produced or manufactured, in whole or in part,
			 by any subcontractor or supplier defined in section 1544 of title 25, United
			 States Code, or a small business owned and controlled by an individual or
			 individuals defined under section 4221(9) of title 25, United States
			 Code.
			8020.Funds appropriated by this Act for the
			 Defense Media Activity shall not be used for any national or international
			 political or psychological activities.
			8021.During the current fiscal year, the
			 Department of Defense is authorized to incur obligations of not to exceed
			 $350,000,000 for purposes specified in section 2350j(c) of title 10, United
			 States Code, in anticipation of receipt of contributions, only from the
			 Government of Kuwait, under that section: 
			 Provided, That upon receipt, such
			 contributions from the Government of Kuwait shall be credited to the
			 appropriations or fund which incurred such obligations.
			8022.(a)Of the funds made available in this Act,
			 not less than $38,634,000 shall be available for the Civil Air Patrol
			 Corporation, of which—
					(1)$28,404,000 shall be available from
			 Operation and Maintenance, Air Force to support Civil Air Patrol
			 Corporation operation and maintenance, readiness, counterdrug activities, and
			 drug demand reduction activities involving youth programs;
					(2)$9,298,000 shall be available from
			 Aircraft Procurement, Air Force; and
					(3)$932,000 shall be available from
			 Other Procurement, Air Force for vehicle procurement.
					(b)The Secretary of the Air Force should waive
			 reimbursement for any funds used by the Civil Air Patrol for counter-drug
			 activities in support of Federal, State, and local government agencies.
				8023.(a)None of the funds appropriated in this Act
			 are available to establish a new Department of Defense (department) federally
			 funded research and development center (FFRDC), either as a new entity, or as a
			 separate entity administrated by an organization managing another FFRDC, or as
			 a nonprofit membership corporation consisting of a consortium of other FFRDCs
			 and other nonprofit entities.
				(b)No member of a Board of Directors,
			 Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee,
			 or any similar entity of a defense FFRDC, and no paid consultant to any defense
			 FFRDC, except when acting in a technical advisory capacity, may be compensated
			 for his or her services as a member of such entity, or as a paid consultant by
			 more than one FFRDC in a fiscal year: 
			 Provided, That a member of any
			 such entity referred to previously in this subsection shall be allowed travel
			 expenses and per diem as authorized under the Federal Joint Travel Regulations,
			 when engaged in the performance of membership duties.
				(c)Notwithstanding any other provision of law,
			 none of the funds available to the department from any source during fiscal
			 year 2013 may be used by a defense FFRDC, through a fee or other payment
			 mechanism, for construction of new buildings, for payment of cost sharing for
			 projects funded by Government grants, for absorption of contract overruns, or
			 for certain charitable contributions, not to include employee participation in
			 community service and/or development.
				(d)Notwithstanding any other provision of law,
			 of the funds available to the department during fiscal year 2013, not more than
			 5,750 staff years of technical effort (staff years) may be funded for defense
			 FFRDCs: 
			 Provided, That of the specific
			 amount referred to previously in this subsection, not more than 1,125 staff
			 years may be funded for the defense studies and analysis FFRDCs: 
			 Provided further, That this
			 subsection shall not apply to staff years funded in the National Intelligence
			 Program (NIP) and the Military Intelligence Program (MIP).
				(e)The Secretary of Defense shall, with the
			 submission of the department's fiscal year 2014 budget request, submit a report
			 presenting the specific amounts of staff years of technical effort to be
			 allocated for each defense FFRDC during that fiscal year and the associated
			 budget estimates.
				8024.None of the funds appropriated or made
			 available in this Act shall be used to procure carbon, alloy, or armor steel
			 plate for use in any Government-owned facility or property under the control of
			 the Department of Defense which were not melted and rolled in the United States
			 or Canada: 
			 Provided, That these procurement
			 restrictions shall apply to any and all Federal Supply Class 9515, American
			 Society of Testing and Materials (ASTM) or American Iron and Steel Institute
			 (AISI) specifications of carbon, alloy or armor steel plate: 
			 Provided further, That the
			 Secretary of the military department responsible for the procurement may waive
			 this restriction on a case-by-case basis by certifying in writing to the
			 Committees on Appropriations of the House of Representatives and the Senate
			 that adequate domestic supplies are not available to meet Department of Defense
			 requirements on a timely basis and that such an acquisition must be made in
			 order to acquire capability for national security purposes: 
			 Provided further, That these
			 restrictions shall not apply to contracts which are in being as of the date of
			 the enactment of this Act.
			8025.For the purposes of this Act, the term
			 congressional defense committees means the Armed Services
			 Committee of the House of Representatives, the Armed Services Committee of the
			 Senate, the Subcommittee on Defense of the Committee on Appropriations of the
			 Senate, and the Subcommittee on Defense of the Committee on Appropriations of
			 the House of Representatives.
			8026.During the current fiscal year, the
			 Department of Defense may acquire the modification, depot maintenance and
			 repair of aircraft, vehicles and vessels as well as the production of
			 components and other Defense-related articles, through competition between
			 Department of Defense depot maintenance activities and private firms: 
			 Provided, That the Senior
			 Acquisition Executive of the military department or Defense Agency concerned,
			 with power of delegation, shall certify that successful bids include comparable
			 estimates of all direct and indirect costs for both public and private bids: 
			 Provided further, That Office of
			 Management and Budget Circular A–76 shall not apply to competitions conducted
			 under this section.
			8027.(a)(1)If the Secretary of Defense, after
			 consultation with the United States Trade Representative, determines that a
			 foreign country which is party to an agreement described in paragraph (2) has
			 violated the terms of the agreement by discriminating against certain types of
			 products produced in the United States that are covered by the agreement, the
			 Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy
			 American Act with respect to such types of products produced in that foreign
			 country.
					(2)An agreement referred to in paragraph (1)
			 is any reciprocal defense procurement memorandum of understanding, between the
			 United States and a foreign country pursuant to which the Secretary of Defense
			 has prospectively waived the Buy American Act for certain products in that
			 country.
					(b)The Secretary of Defense shall submit to
			 the Congress a report on the amount of Department of Defense purchases from
			 foreign entities in fiscal year 2013. Such report shall separately indicate the
			 dollar value of items for which the Buy American Act was waived pursuant to any
			 agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19
			 U.S.C. 2501 et seq.), or any international agreement to which the United States
			 is a party.
				(c)For purposes of this section, the term
			 Buy American Act means chapter 83 of title 41, United States
			 Code.
				8028.During the current fiscal year, amounts
			 contained in the Department of Defense Overseas Military Facility Investment
			 Recovery Account established by section 2921(c)(1) of the National Defense
			 Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be
			 available until expended for the payments specified by section 2921(c)(2) of
			 that Act.
			8029.(a)Notwithstanding any other provision of law,
			 the Secretary of the Air Force may convey at no cost to the Air Force, without
			 consideration, to Indian tribes located in the States of Nevada, Idaho, North
			 Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable
			 military housing units located at Grand Forks Air Force Base, Malmstrom Air
			 Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot
			 Air Force Base that are excess to the needs of the Air Force.
				(b)The Secretary of the Air Force shall
			 convey, at no cost to the Air Force, military housing units under subsection
			 (a) in accordance with the request for such units that are submitted to the
			 Secretary by the Operation Walking Shield Program on behalf of Indian tribes
			 located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana,
			 Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the
			 condition that the housing units shall be removed within a reasonable period of
			 time, as determined by the Secretary.
				(c)The Operation
			 Walking Shield Program shall resolve any conflicts among requests of Indian
			 tribes for housing units under subsection (a) before submitting requests to the
			 Secretary of the Air Force under subsection (b).
				(d)In this section,
			 the term Indian tribe means any recognized Indian tribe included
			 on the current list published by the Secretary of the Interior under section
			 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454;
			 108 Stat. 4792; 25 U.S.C. 479a–1).
				8030.During the current fiscal year,
			 appropriations which are available to the Department of Defense for operation
			 and maintenance may be used to purchase items having an investment item unit
			 cost of not more than $250,000.
			8031.(a)During the current fiscal year, none of the
			 appropriations or funds available to the Department of Defense Working Capital
			 Funds shall be used for the purchase of an investment item for the purpose of
			 acquiring a new inventory item for sale or anticipated sale during the current
			 fiscal year or a subsequent fiscal year to customers of the Department of
			 Defense Working Capital Funds if such an item would not have been chargeable to
			 the Department of Defense Business Operations Fund during fiscal year 1994 and
			 if the purchase of such an investment item would be chargeable during the
			 current fiscal year to appropriations made to the Department of Defense for
			 procurement.
				(b)The fiscal year 2014 budget request for the
			 Department of Defense as well as all justification material and other
			 documentation supporting the fiscal year 2014 Department of Defense budget
			 shall be prepared and submitted to the Congress on the basis that any equipment
			 which was classified as an end item and funded in a procurement appropriation
			 contained in this Act shall be budgeted for in a proposed fiscal year 2014
			 procurement appropriation and not in the supply management business area or any
			 other area or category of the Department of Defense Working Capital
			 Funds.
				8032.None of the funds appropriated by this Act
			 for programs of the Central Intelligence Agency shall remain available for
			 obligation beyond the current fiscal year, except for funds appropriated for
			 the Reserve for Contingencies, which shall remain available until September 30,
			 2014: 
			 Provided, That funds
			 appropriated, transferred, or otherwise credited to the Central Intelligence
			 Agency Central Services Working Capital Fund during this or any prior or
			 subsequent fiscal year shall remain available until expended: 
			 Provided further, That any funds
			 appropriated or transferred to the Central Intelligence Agency for advanced
			 research and development acquisition, for agent operations, and for covert
			 action programs authorized by the President under section 503 of the National
			 Security Act of 1947, as amended, shall remain available until September 30,
			 2014.
			8033.Notwithstanding any other provision of law,
			 funds made available in this Act for the Defense Intelligence Agency may be
			 used for the design, development, and deployment of General Defense
			 Intelligence Program intelligence communications and intelligence information
			 systems for the Services, the Unified and Specified Commands, and the component
			 commands.
			8034.Of the funds appropriated to the Department
			 of Defense under the heading Operation and Maintenance,
			 Defense-Wide, not less than $12,000,000 shall be made available only
			 for the mitigation of environmental impacts, including training and technical
			 assistance to tribes, related administrative support, the gathering of
			 information, documenting of environmental damage, and developing a system for
			 prioritization of mitigation and cost to complete estimates for mitigation, on
			 Indian lands resulting from Department of Defense activities.
			8035.(a)None of the funds appropriated in this Act
			 may be expended by an entity of the Department of Defense unless the entity, in
			 expending the funds, complies with the Buy American Act. For purposes of this
			 subsection, the term Buy American Act means chapter 83 of title
			 41, United States Code.
				(b)If the Secretary of Defense determines that
			 a person has been convicted of intentionally affixing a label bearing a
			 Made in America inscription to any product sold in or shipped to
			 the United States that is not made in America, the Secretary shall determine,
			 in accordance with section 2410f of title 10, United States Code, whether the
			 person should be debarred from contracting with the Department of
			 Defense.
				(c)In the case of any equipment or products
			 purchased with appropriations provided under this Act, it is the sense of the
			 Congress that any entity of the Department of Defense, in expending the
			 appropriation, purchase only American-made equipment and products, provided
			 that American-made equipment and products are cost-competitive, quality
			 competitive, and available in a timely fashion.
				8036.None of the funds appropriated by this Act
			 shall be available for a contract for studies, analysis, or consulting services
			 entered into without competition on the basis of an unsolicited proposal unless
			 the head of the activity responsible for the procurement determines—
				(1)as a result of thorough technical
			 evaluation, only one source is found fully qualified to perform the proposed
			 work;
				(2)the purpose of the contract is to explore
			 an unsolicited proposal which offers significant scientific or technological
			 promise, represents the product of original thinking, and was submitted in
			 confidence by one source; or
				(3)the purpose of the contract is to take
			 advantage of unique and significant industrial accomplishment by a specific
			 concern, or to insure that a new product or idea of a specific concern is given
			 financial support: 
			 Provided, That this limitation
			 shall not apply to contracts in an amount of less than $25,000, contracts
			 related to improvements of equipment that is in development or production, or
			 contracts as to which a civilian official of the Department of Defense, who has
			 been confirmed by the Senate, determines that the award of such contract is in
			 the interest of the national defense.
				8037.(a)Except as provided in subsections (b) and
			 (c), none of the funds made available by this Act may be used—
					(1)to establish a field operating agency;
			 or
					(2)to pay the basic pay of a member of the
			 Armed Forces or civilian employee of the department who is transferred or
			 reassigned from a headquarters activity if the member or employee's place of
			 duty remains at the location of that headquarters.
					(b)The Secretary of Defense or Secretary of a
			 military department may waive the limitations in subsection (a), on a
			 case-by-case basis, if the Secretary determines, and certifies to the
			 Committees on Appropriations of the House of Representatives and Senate that
			 the granting of the waiver will reduce the personnel requirements or the
			 financial requirements of the department.
				(c)This section does not apply to—
					(1)field operating agencies funded within the
			 National Intelligence Program;
					(2)an Army field operating agency established
			 to eliminate, mitigate, or counter the effects of improvised explosive devices,
			 and, as determined by the Secretary of the Army, other similar threats;
			 or
					(3)an Army field operating agency established
			 to improve the effectiveness and efficiencies of biometric activities and to
			 integrate common biometric technologies throughout the Department of
			 Defense.
					8038.None of the funds made available in this
			 Act may be used to approve or license the sale of the F–22A advanced tactical
			 fighter to any foreign government: 
			 Provided, That the Department of
			 Defense may conduct or participate in studies, research, design and other
			 activities to define and develop a future export version of the F–22A that
			 protects classified and sensitive information, technologies and U.S.
			 warfighting capabilities.
			8039.(a)None of the funds appropriated by this Act
			 shall be available to convert to contractor performance an activity or function
			 of the Department of Defense that, on or after the date of the enactment of
			 this Act, is performed by Department of Defense civilian employees
			 unless—
					(1)the conversion is
			 based on the result of a public-private competition that includes a most
			 efficient and cost effective organization plan developed by such activity or
			 function;
					(2)the Competitive
			 Sourcing Official determines that, over all performance periods stated in the
			 solicitation of offers for performance of the activity or function, the cost of
			 performance of the activity or function by a contractor would be less costly to
			 the Department of Defense by an amount that equals or exceeds the lesser
			 of—
						(A)10 percent of the
			 most efficient organization's personnel-related costs for performance of that
			 activity or function by Federal employees; or
						(B)$10,000,000;
			 and
						(3)the contractor
			 does not receive an advantage for a proposal that would reduce costs for the
			 Department of Defense by—
						(A)not making an
			 employer-sponsored health insurance plan available to the workers who are to be
			 employed in the performance of that activity or function under the contract;
			 or
						(B)offering to such
			 workers an employer-sponsored health benefits plan that requires the employer
			 to contribute less towards the premium or subscription share than the amount
			 that is paid by the Department of Defense for health benefits for civilian
			 employees under chapter 89 of title 5, United States Code.
						(b)(1)The Department of Defense, without regard
			 to subsection (a) of this section or subsection (a), (b), or (c) of section
			 2461 of title 10, United States Code, and notwithstanding any administrative
			 regulation, requirement, or policy to the contrary shall have full authority to
			 enter into a contract for the performance of any commercial or industrial type
			 function of the Department of Defense that—
						(A)is included on the procurement list
			 established pursuant to section 2 of the Javits-Wagner-O’Day Act (section 8503
			 of title 41, United States Code);
						(B)is planned to be converted to
			 performance by a qualified nonprofit agency for the blind or by a qualified
			 nonprofit agency for other severely handicapped individuals in accordance with
			 that Act; or
						(C)is planned to be converted to
			 performance by a qualified firm under at least 51 percent ownership by an
			 Indian tribe, as defined in section 4(e) of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian
			 Organization, as defined in section 8(a)(15) of the Small Business Act (15
			 U.S.C. 637(a)(15)).
						(2)This section shall not apply to depot
			 contracts or contracts for depot maintenance as provided in sections 2469 and
			 2474 of title 10, United States Code.
					(c)The conversion of any activity or function
			 of the Department of Defense under the authority provided by this section shall
			 be credited toward any competitive or outsourcing goal, target, or measurement
			 that may be established by statute, regulation, or policy and is deemed to be
			 awarded under the authority of, and in compliance with, subsection (h) of
			 section 2304 of title 10, United States Code, for the competition or
			 outsourcing of commercial activities.
				(RESCISSIONS)
			8040.Of the funds appropriated in Department of
			 Defense Appropriations Acts, the following funds are hereby rescinded from the
			 following accounts and programs in the specified amounts:
				Shipbuilding and
			 Conversion, Navy, 2007/2018: DDG–51 Destroyer, $98,400,000;
				Shipbuilding and
			 Conversion, Navy, 2007/2018: DDG–51 Destroyer Advance Procurement,
			 $2,500,000;
				Shipbuilding and
			 Conversion, Navy, 2007/2018: CVN Refueling Overhaul,
			 $14,100,000;
				Procurement of Ammunition,
			 Army, 2011/2013, $4,500,000;
				Other
			 Procurement, Army, 2011/2013, $114,848,000;
				Aircraft
			 Procurement, Navy, 2011/2013, $13,760,000;
				Shipbuilding and
			 Conversion, Navy, 2011/2015: DDG–51 Destroyer, $215,300,000;
				Weapons
			 Procurement, Navy, 2011/2013, $21,086,000;
				Aircraft
			 Procurement, Air Force, 2011/2013, $93,400,000;
				Missile
			 Procurement, Air Force, 2011/2013, $8,709,000;
				Other
			 Procurement, Air Force, 2011/2013, $9,500,000;
				Operation
			 and Maintenance, Defense Wide, 2012/XXXX, $21,000,000;
				Aircraft
			 Procurement, Army, 2012/2014, $47,400,000;
				Other
			 Procurement, Army, 2012/2014, $99,608,000;
				Aircraft
			 Procurement, Navy, 2012/2014, $4,640,000;
				Shipbuilding and
			 Conversion, Navy, 2012/2016: Littoral Combat Ship, $28,800,000;
				Shipbuilding and
			 Conversion, Navy, 2012/2016: DDG–51 Destroyer, $83,000,000;
				Weapons
			 Procurement, Navy, 2012/2014, $25,015,000;
				Other
			 Procurement, Navy, 2012/2014, $4,800,000;
				Procurement of Ammunition,
			 Navy and Marine Corps, 2012/2014, $50,703,000;
				Procurement, Marine Corps,
			 2012/2014, $135,331,000;
				Aircraft
			 Procurement, Air Force, 2012/2014, $581,699,000;
				Missile
			 Procurement, Air Force, 2012/2014, $45,898,000;
				Other
			 Procurement, Air Force, 2012/2014, $55,800,000;
				Procurement, Defense Wide,
			 2012/2014, $16,000,000;
				Research,
			 Development, Test and Evaluation, Army, 2012/2013, $8,000,000;
				Research,
			 Development, Test and Evaluation, Navy, 2012/2013, $245,254,000;
				Research,
			 Development, Test and Evaluation, Air Force, 2012/2013,
			 $56,704,000.
				8041.None of the funds available in this Act may
			 be used to reduce the authorized positions for military technicians (dual
			 status) of the Army National Guard, Air National Guard, Army Reserve and Air
			 Force Reserve for the purpose of applying any administratively imposed civilian
			 personnel ceiling, freeze, or reduction on military technicians (dual status),
			 unless such reductions are a direct result of a reduction in military force
			 structure.
			8042.None of the funds appropriated or otherwise
			 made available in this Act may be obligated or expended for assistance to the
			 Democratic People's Republic of Korea unless specifically appropriated for that
			 purpose.
			8043.Funds appropriated in this Act for
			 operation and maintenance of the Military Departments, Combatant Commands and
			 Defense Agencies shall be available for reimbursement of pay, allowances and
			 other expenses which would otherwise be incurred against appropriations for the
			 National Guard and Reserve when members of the National Guard and Reserve
			 provide intelligence or counterintelligence support to Combatant Commands,
			 Defense Agencies and Joint Intelligence Activities, including the activities
			 and programs included within the National Intelligence Program and the Military
			 Intelligence Program: 
			 Provided, That nothing in this
			 section authorizes deviation from established Reserve and National Guard
			 personnel and training procedures.
			8044.During the current fiscal year, none of the
			 funds appropriated in this Act may be used to reduce the civilian medical and
			 medical support personnel assigned to military treatment facilities below the
			 September 30, 2003, level: 
			 Provided, That the Service
			 Surgeons General may waive this section by certifying to the congressional
			 defense committees that the beneficiary population is declining in some
			 catchment areas and civilian strength reductions may be consistent with
			 responsible resource stewardship and capitation-based budgeting.
			8045.(a)None of the funds available to the
			 Department of Defense for any fiscal year for drug interdiction or counter-drug
			 activities may be transferred to any other department or agency of the United
			 States except as specifically provided in an appropriations law.
				(b)None of the funds available to the Central
			 Intelligence Agency for any fiscal year for drug interdiction and counter-drug
			 activities may be transferred to any other department or agency of the United
			 States except as specifically provided in an appropriations law.
				8046.None of the funds appropriated by this Act
			 may be used for the procurement of ball and roller bearings other than those
			 produced by a domestic source and of domestic origin: 
			 Provided, That the Secretary of
			 the military department responsible for such procurement may waive this
			 restriction on a case-by-case basis by certifying in writing to the Committees
			 on Appropriations of the House of Representatives and the Senate, that adequate
			 domestic supplies are not available to meet Department of Defense requirements
			 on a timely basis and that such an acquisition must be made in order to acquire
			 capability for national security purposes: 
			 Provided further, That this
			 restriction shall not apply to the purchase of commercial items,
			 as defined by section 4(12) of the Office of Federal Procurement Policy Act,
			 except that the restriction shall apply to ball or roller bearings purchased as
			 end items.
			8047.None of the funds in this Act may be used
			 to purchase any supercomputer which is not manufactured in the United States,
			 unless the Secretary of Defense certifies to the congressional defense
			 committees that such an acquisition must be made in order to acquire capability
			 for national security purposes that is not available from United States
			 manufacturers.
			8048.None of the funds made available in this or
			 any other Act may be used to pay the salary of any officer or employee of the
			 Department of Defense who approves or implements the transfer of administrative
			 responsibilities or budgetary resources of any program, project, or activity
			 financed by this Act to the jurisdiction of another Federal agency not financed
			 by this Act without the express authorization of Congress: 
			 Provided, That this limitation
			 shall not apply to transfers of funds expressly provided for in Defense
			 Appropriations Acts, or provisions of Acts providing supplemental
			 appropriations for the Department of Defense.
			8049.(a)Notwithstanding any other provision of law,
			 none of the funds available to the Department of Defense for the current fiscal
			 year may be obligated or expended to transfer to another nation or an
			 international organization any defense articles or services (other than
			 intelligence services) for use in the activities described in subsection (b)
			 unless the congressional defense committees, the Committee on Foreign Affairs
			 of the House of Representatives, and the Committee on Foreign Relations of the
			 Senate are notified 15 days in advance of such transfer.
				(b)This section applies to—
					(1)any international peacekeeping or
			 peace-enforcement operation under the authority of chapter VI or chapter VII of
			 the United Nations Charter under the authority of a United Nations Security
			 Council resolution; and
					(2)any other international peacekeeping,
			 peace-enforcement, or humanitarian assistance operation.
					(c)A notice under subsection (a) shall include
			 the following:
					(1)A description of the equipment, supplies,
			 or services to be transferred.
					(2)A statement of the value of the equipment,
			 supplies, or services to be transferred.
					(3)In the case of a proposed transfer of
			 equipment or supplies—
						(A)a statement of whether the inventory
			 requirements of all elements of the Armed Forces (including the reserve
			 components) for the type of equipment or supplies to be transferred have been
			 met; and
						(B)a statement of whether the items proposed
			 to be transferred will have to be replaced and, if so, how the President
			 proposes to provide funds for such replacement.
						8050.None of the funds available to the
			 Department of Defense under this Act shall be obligated or expended to pay a
			 contractor under a contract with the Department of Defense for costs of any
			 amount paid by the contractor to an employee when—
				(1)such costs are for a bonus or otherwise in
			 excess of the normal salary paid by the contractor to the employee; and
				(2)such bonus is part of restructuring costs
			 associated with a business combination.
				(INCLUDING TRANSFER OF
		  FUNDS)
			8051.During the current fiscal year, no more
			 than $30,000,000 of appropriations made in this Act under the heading
			 Operation and Maintenance, Defense-Wide may be transferred to
			 appropriations available for the pay of military personnel, to be merged with,
			 and to be available for the same time period as the appropriations to which
			 transferred, to be used in support of such personnel in connection with support
			 and services for eligible organizations and activities outside the Department
			 of Defense pursuant to section 2012 of title 10, United States Code.
			8052.During the current fiscal year, in the case
			 of an appropriation account of the Department of Defense for which the period
			 of availability for obligation has expired or which has closed under the
			 provisions of section 1552 of title 31, United States Code, and which has a
			 negative unliquidated or unexpended balance, an obligation or an adjustment of
			 an obligation may be charged to any current appropriation account for the same
			 purpose as the expired or closed account if—
				(1)the obligation would have been properly
			 chargeable (except as to amount) to the expired or closed account before the
			 end of the period of availability or closing of that account;
				(2)the obligation is not otherwise properly
			 chargeable to any current appropriation account of the Department of Defense;
			 and
				(3)in the case of an expired account, the
			 obligation is not chargeable to a current appropriation of the Department of
			 Defense under the provisions of section 1405(b)(8) of the National Defense
			 Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31
			 U.S.C. 1551 note): 
			 Provided, That in the case of an
			 expired account, if subsequent review or investigation discloses that there was
			 not in fact a negative unliquidated or unexpended balance in the account, any
			 charge to a current account under the authority of this section shall be
			 reversed and recorded against the expired account: 
			 Provided further, That the total
			 amount charged to a current appropriation under this section may not exceed an
			 amount equal to 1 percent of the total appropriation for that account.
				8053.(a)Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau may permit the use of equipment of the
			 National Guard Distance Learning Project by any person or entity on a
			 space-available, reimbursable basis. The Chief of the National Guard Bureau
			 shall establish the amount of reimbursement for such use on a case-by-case
			 basis.
				(b)Amounts collected under subsection (a)
			 shall be credited to funds available for the National Guard Distance Learning
			 Project and be available to defray the costs associated with the use of
			 equipment of the project under that subsection. Such funds shall be available
			 for such purposes without fiscal year limitation.
				8054.Using funds made available by this Act or
			 any other Act, the Secretary of the Air Force, pursuant to a determination
			 under section 2690 of title 10, United States Code, may implement
			 cost-effective agreements for required heating facility modernization in the
			 Kaiserslautern Military Community in the Federal Republic of Germany: 
			 Provided, That in the City of
			 Kaiserslautern and at the Rhine Ordnance Barracks area, such agreements will
			 include the use of United States anthracite as the base load energy for
			 municipal district heat to the United States Defense installations: 
			 Provided further, That at
			 Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished heat
			 may be obtained from private, regional or municipal services, if provisions are
			 included for the consideration of United States coal as an energy
			 source.
			8055.None of the funds appropriated in title IV
			 of this Act may be used to procure end-items for delivery to military forces
			 for operational training, operational use or inventory requirements: 
			 Provided, That this restriction
			 does not apply to end-items used in development, prototyping, and test
			 activities preceding and leading to acceptance for operational use: 
			 Provided further, That this
			 restriction does not apply to programs funded within the National Intelligence
			 Program: 
			 Provided further, That the
			 Secretary of Defense may waive this restriction on a case-by-case basis by
			 certifying in writing to the Committees on Appropriations of the House of
			 Representatives and the Senate that it is in the national security interest to
			 do so.
			8056.(a)The Secretary of Defense may, on a
			 case-by-case basis, waive with respect to a foreign country each limitation on
			 the procurement of defense items from foreign sources provided in law if the
			 Secretary determines that the application of the limitation with respect to
			 that country would invalidate cooperative programs entered into between the
			 Department of Defense and the foreign country, or would invalidate reciprocal
			 trade agreements for the procurement of defense items entered into under
			 section 2531 of title 10, United States Code, and the country does not
			 discriminate against the same or similar defense items produced in the United
			 States for that country.
				(b)Subsection (a) applies with respect
			 to—
					(1)contracts and subcontracts entered into on
			 or after the date of the enactment of this Act; and
					(2)options for the procurement of items that
			 are exercised after such date under contracts that are entered into before such
			 date if the option prices are adjusted for any reason other than the
			 application of a waiver granted under subsection (a).
					(c)Subsection (a) does not apply to a
			 limitation regarding construction of public vessels, ball and roller bearings,
			 food, and clothing or textile materials as defined by section 11 (chapters
			 50–65) of the Harmonized Tariff Schedule and products classified under headings
			 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41
			 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and
			 9404.
				8057.(a)None of the funds made available by this
			 Act may be used to support any training program involving a unit of the
			 security forces or police of a foreign country if the Secretary of Defense has
			 received credible information from the Department of State that the unit has
			 committed a gross violation of human rights, unless all necessary corrective
			 steps have been taken.
				(b)The Secretary of Defense, in consultation
			 with the Secretary of State, shall ensure that prior to a decision to conduct
			 any training program referred to in subsection (a), full consideration is given
			 to all credible information available to the Department of State relating to
			 human rights violations by foreign security forces.
				(c)The Secretary of Defense, after
			 consultation with the Secretary of State, may waive the prohibition in
			 subsection (a) if he determines that such waiver is required by extraordinary
			 circumstances.
				(d)Not more than 15 days after the exercise of
			 any waiver under subsection (c), the Secretary of Defense shall submit a report
			 to the congressional defense committees describing the extraordinary
			 circumstances, the purpose and duration of the training program, the United
			 States forces and the foreign security forces involved in the training program,
			 and the information relating to human rights violations that necessitates the
			 waiver.
				8058.None of the funds appropriated or otherwise
			 made available by this or other Department of Defense Appropriations Acts may
			 be obligated or expended for the purpose of performing repairs or maintenance
			 to military family housing units of the Department of Defense, including areas
			 in such military family housing units that may be used for the purpose of
			 conducting official Department of Defense business.
			8059.Notwithstanding any other provision of law,
			 funds appropriated in this Act under the heading Research, Development,
			 Test and Evaluation, Defense-Wide for any new start advanced concept
			 technology demonstration project or joint capability demonstration project may
			 only be obligated 45 days after a report, including a description of the
			 project, the planned acquisition and transition strategy and its estimated
			 annual and total cost, has been provided in writing to the congressional
			 defense committees: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying to the
			 congressional defense committees that it is in the national interest to do
			 so.
			8060.The Secretary of Defense shall provide a
			 classified quarterly report beginning 30 days after enactment of this Act, to
			 the House and Senate Appropriations Committees, Subcommittees on Defense on
			 certain matters as directed in the classified annex accompanying this
			 Act.
			8061.During the current fiscal year, none of the
			 funds available to the Department of Defense may be used to provide support to
			 another department or agency of the United States if such department or agency
			 is more than 90 days in arrears in making payment to the Department of Defense
			 for goods or services previously provided to such department or agency on a
			 reimbursable basis: 
			 Provided, That this restriction
			 shall not apply if the department is authorized by law to provide support to
			 such department or agency on a nonreimbursable basis, and is providing the
			 requested support pursuant to such authority: 
			 Provided further, That the
			 Secretary of Defense may waive this restriction on a case-by-case basis by
			 certifying in writing to the Committees on Appropriations of the House of
			 Representatives and the Senate that it is in the national security interest to
			 do so.
			8062.Notwithstanding section 12310(b) of title
			 10, United States Code, a Reserve who is a member of the National Guard serving
			 on full-time National Guard duty under section 502(f) of title 32, United
			 States Code, may perform duties in support of the ground-based elements of the
			 National Ballistic Missile Defense System.
			8063.None of the funds provided in this Act may
			 be used to transfer to any nongovernmental entity ammunition held by the
			 Department of Defense that has a center-fire cartridge and a United States
			 military nomenclature designation of armor penetrator,
			 armor piercing (AP), armor piercing incendiary
			 (API), or armor-piercing incendiary tracer (API–T),
			 except to an entity performing demilitarization services for the Department of
			 Defense under a contract that requires the entity to demonstrate to the
			 satisfaction of the Department of Defense that armor piercing projectiles are
			 either: (1) rendered incapable of reuse by the demilitarization process; or (2)
			 used to manufacture ammunition pursuant to a contract with the Department of
			 Defense or the manufacture of ammunition for export pursuant to a License for
			 Permanent Export of Unclassified Military Articles issued by the Department of
			 State.
			8064.Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau, or his designee, may waive payment of
			 all or part of the consideration that otherwise would be required under section
			 2667 of title 10, United States Code, in the case of a lease of personal
			 property for a period not in excess of 1 year to any organization specified in
			 section 508(d) of title 32, United States Code, or any other youth, social, or
			 fraternal nonprofit organization as may be approved by the Chief of the
			 National Guard Bureau, or his designee, on a case-by-case basis.
			8065.None of the funds appropriated by this Act
			 shall be used for the support of any nonappropriated funds activity of the
			 Department of Defense that procures malt beverages and wine with
			 nonappropriated funds for resale (including such alcoholic beverages sold by
			 the drink) on a military installation located in the United States unless such
			 malt beverages and wine are procured within that State, or in the case of the
			 District of Columbia, within the District of Columbia, in which the military
			 installation is located: 
			 Provided, That in a case in which
			 the military installation is located in more than one State, purchases may be
			 made in any State in which the installation is located: 
			 Provided further, That such local
			 procurement requirements for malt beverages and wine shall apply to all
			 alcoholic beverages only for military installations in States which are not
			 contiguous with another State: 
			 Provided further, That alcoholic
			 beverages other than wine and malt beverages, in contiguous States and the
			 District of Columbia shall be procured from the most competitive source, price
			 and other factors considered.
				(INCLUDING TRANSFER OF
		  FUNDS)
				8066.Of the amounts appropriated in this Act
			 under the heading Operation and Maintenance, Army, $133,381,000
			 shall remain available until expended: 
			 Provided, That notwithstanding
			 any other provision of law, the Secretary of Defense is authorized to transfer
			 such funds to other activities of the Federal Government: 
			 Provided further, That the
			 Secretary of Defense is authorized to enter into and carry out contracts for
			 the acquisition of real property, construction, personal services, and
			 operations related to projects carrying out the purposes of this section: 
			 Provided further, That contracts
			 entered into under the authority of this section may provide for such
			 indemnification as the Secretary determines to be necessary: 
			 Provided further, That projects
			 authorized by this section shall comply with applicable Federal, State, and
			 local law to the maximum extent consistent with the national security, as
			 determined by the Secretary of Defense.
			8067.Section 8106 of the Department of Defense
			 Appropriations Act, 1997 (titles I through VIII of the matter under subsection
			 101(b) of Public Law 104–208; 110 Stat. 3009–111; 10 U.S.C. 113 note) shall
			 continue in effect to apply to disbursements that are made by the Department of
			 Defense in fiscal year 2013.
				(including transfer of
		  funds)
				8068.During the current fiscal year, not to
			 exceed $200,000,000 from funds available under Operation and
			 Maintenance, Defense-Wide may be transferred to the Department of State
			 Global Security Contingency Fund: 
			 Provided, That this transfer
			 authority is in addition to any other transfer authority available to the
			 Department of Defense: 
			 Provided further, That the
			 Secretary of Defense shall, not fewer than 30 days prior to making transfers to
			 the Department of State Global Security Contingency Fund, notify
			 the congressional defense committees in writing with the source of funds and a
			 detailed justification, execution plan, and timeline for each proposed
			 project.
				(INCLUDING TRANSFER OF
		  FUNDS)
				8069.Of the amounts appropriated in this Act
			 under the headings Procurement, Defense-Wide and
			 Research, Development, Test and Evaluation, Defense-Wide,
			 $479,736,000 shall be for the Israeli Cooperative Programs: 
			 Provided, That of this amount,
			 $211,000,000 shall be for the Secretary of Defense to provide to the Government
			 of Israel for the procurement of the Iron Dome defense system to counter
			 short-range rocket threats, $149,679,000 shall be for the Short Range Ballistic
			 Missile Defense (SRBMD) program, including cruise missile defense research and
			 development under the SRBMD program, of which $39,200,000 shall be for
			 production activities of SRBMD missiles in the United States and in Israel to
			 meet Israel's defense requirements consistent with each nation's laws,
			 regulations, and procedures, $74,692,000 shall be available for an upper-tier
			 component to the Israeli Missile Defense Architecture, and $44,365,000 shall be
			 for the Arrow System Improvement Program including development of a long range,
			 ground and airborne, detection suite: 
			 Provided further, That funds made
			 available under this provision for production of missiles and missile
			 components may be transferred to appropriations available for the procurement
			 of weapons and equipment, to be merged with and to be available for the same
			 time period and the same purposes as the appropriation to which transferred: 
			 Provided further, That the
			 transfer authority provided under this provision is in addition to any other
			 transfer authority contained in this Act.
			8070.(a)None of the funds available to the
			 Department of Defense may be obligated to modify command and control
			 relationships to give Fleet Forces Command operational and administrative
			 control of U.S. Navy forces assigned to the Pacific fleet.
				(b)None of the funds available to the
			 Department of Defense may be obligated to modify command and control
			 relationships to give United States Transportation Command operational and
			 administrative control of C–130 and KC–135 forces assigned to the Pacific and
			 European Air Force Commands.
				(c)The command and control relationships in
			 subsections (a) and (b) which existed on March 13, 2011, shall remain in force
			 unless changes are specifically authorized in a subsequent Act.
				(d)This subsection does not apply to
			 administrative control of Navy Air and Missile Defense Command.
				(including transfer of
		  funds)
			8071.Of the amounts appropriated in this Act
			 under the heading Shipbuilding and Conversion, Navy,
			 $372,573,000 shall be available until September 30, 2013, to fund prior year
			 shipbuilding cost increases: 
			 Provided, That upon enactment of
			 this Act, the Secretary of the Navy shall transfer funds to the following
			 appropriations in the amounts specified: 
			 Provided further, That the
			 amounts transferred shall be merged with and be available for the same purposes
			 as the appropriations to which transferred to:
				(1)Under the heading Shipbuilding and
			 Conversion, Navy, 2007/2013: LHA Replacement Program
			 $156,685,000;
				(2)Under the heading Shipbuilding and
			 Conversion, Navy, 2008/2013: LPD–17 Amphibious Transport Dock Program
			 $80,888,000; and
				(3)Under the heading Shipbuilding and
			 Conversion, Navy, 2009/2013: CVN Refueling Overhauls Program
			 $135,000,000.
				8072.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for intelligence activities are
			 deemed to be specifically authorized by the Congress for purposes of section
			 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year
			 2013 until the enactment of the Intelligence Authorization Act for Fiscal Year
			 2013.
			8073.None of the funds provided in this Act
			 shall be available for obligation or expenditure through a reprogramming of
			 funds that creates or initiates a new program, project, or activity unless such
			 program, project, or activity must be undertaken immediately in the interest of
			 national security and only after written prior notification to the
			 congressional defense committees.
			8074.The budget of the President for fiscal year
			 2014 submitted to the Congress pursuant to section 1105 of title 31, United
			 States Code, shall include separate budget justification documents for costs of
			 United States Armed Forces' participation in contingency operations for the
			 Military Personnel accounts, the Operation and Maintenance accounts, and the
			 Procurement accounts: 
			 Provided, That these documents
			 shall include a description of the funding requested for each contingency
			 operation, for each military service, to include all Active and Reserve
			 components, and for each appropriations account: 
			 Provided further, That these
			 documents shall include estimated costs for each element of expense or object
			 class, a reconciliation of increases and decreases for each contingency
			 operation, and programmatic data including, but not limited to, troop strength
			 for each Active and Reserve component, and estimates of the major weapons
			 systems deployed in support of each contingency: 
			 Provided further, That these
			 documents shall include budget exhibits OP–5 and OP–32 (as defined in the
			 Department of Defense Financial Management Regulation) for all contingency
			 operations for the budget year and the two preceding fiscal years.
			8075.None of the funds in this Act may be used
			 for research, development, test, evaluation, procurement or deployment of
			 nuclear armed interceptors of a missile defense system.
			8076.In addition to the amounts appropriated or
			 otherwise made available elsewhere in this Act, $20,000,000 is hereby
			 appropriated to the Department of Defense: 
			 Provided, That upon the
			 determination of the Secretary of Defense that it shall serve the national
			 interest, he shall make grants in the amount specified as follows: $20,000,000
			 to the United Service Organizations.
			8077.None of the funds appropriated or made
			 available in this Act shall be used to reduce or disestablish the operation of
			 the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such
			 action would reduce the WC–130 Weather Reconnaissance mission below the levels
			 funded in this Act: 
			 Provided, That the Air Force
			 shall allow the 53rd Weather Reconnaissance Squadron to perform other missions
			 in support of national defense requirements during the non-hurricane
			 season.
			8078.None of the funds provided in this Act
			 shall be available for integration of foreign intelligence information unless
			 the information has been lawfully collected and processed during the conduct of
			 authorized foreign intelligence activities: 
			 Provided, That information
			 pertaining to United States persons shall only be handled in accordance with
			 protections provided in the Fourth Amendment of the United States Constitution
			 as implemented through Executive Order No. 12333.
			8079.(a)At the time members of reserve components
			 of the Armed Forces are called or ordered to active duty under section 12302(a)
			 of title 10, United States Code, each member shall be notified in writing of
			 the expected period during which the member will be mobilized.
				(b)The Secretary of Defense may waive the
			 requirements of subsection (a) in any case in which the Secretary determines
			 that it is necessary to do so to respond to a national security emergency or to
			 meet dire operational requirements of the Armed Forces.
				(INCLUDING TRANSFER OF
		  FUNDS)
			8080.The Secretary of Defense may transfer funds
			 from any available Department of the Navy appropriation to any available Navy
			 ship construction appropriation for the purpose of liquidating necessary
			 changes resulting from inflation, market fluctuations, or rate adjustments for
			 any ship construction program appropriated in law: 
			 Provided, That the Secretary may
			 transfer not to exceed $100,000,000 under the authority provided by this
			 section: 
			 Provided further, That the
			 Secretary may not transfer any funds until 30 days after the proposed transfer
			 has been reported to the Committees on Appropriations of the House of
			 Representatives and the Senate, unless a response from the Committees is
			 received sooner: 
			 Provided further, That any funds
			 transferred pursuant to this section shall retain the same period of
			 availability as when originally appropriated: 
			 Provided further, That the
			 transfer authority provided by this section is in addition to any other
			 transfer authority contained elsewhere in this Act.
			8081.For purposes of section 7108 of title 41,
			 United States Code, any subdivision of appropriations made under the heading
			 Shipbuilding and Conversion, Navy that is not closed at the time
			 reimbursement is made shall be available to reimburse the Judgment Fund and
			 shall be considered for the same purposes as any subdivision under the heading
			 Shipbuilding and Conversion, Navy appropriations in the current
			 fiscal year or any prior fiscal year.
			8082.(a)None of the funds appropriated by this Act
			 may be used to transfer research and development, acquisition, or other program
			 authority relating to current tactical unmanned aerial vehicles (TUAVs) from
			 the Army.
				(b)The Army shall retain responsibility for
			 and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle (UAV)
			 in order to support the Secretary of Defense in matters relating to the
			 employment of unmanned aerial vehicles.
				8083.Up to $15,000,000 of the funds appropriated
			 under the heading Operation and Maintenance, Navy may be made
			 available for the Asia Pacific Regional Initiative Program for the purpose of
			 enabling the Pacific Command to execute Theater Security Cooperation activities
			 such as humanitarian assistance, and payment of incremental and personnel costs
			 of training and exercising with foreign security forces: 
			 Provided, That funds made
			 available for this purpose may be used, notwithstanding any other funding
			 authorities for humanitarian assistance, security assistance or combined
			 exercise expenses: 
			 Provided further, That funds may
			 not be obligated to provide assistance to any foreign country that is otherwise
			 prohibited from receiving such type of assistance under any other provision of
			 law.
			8084.None of the funds appropriated by this Act
			 for programs of the Office of the Director of National Intelligence shall
			 remain available for obligation beyond the current fiscal year, except for
			 funds appropriated for research and technology, which shall remain available
			 until September 30, 2014.
			8085.For purposes of section 1553(b) of title
			 31, United States Code, any subdivision of appropriations made in this Act
			 under the heading Shipbuilding and Conversion, Navy shall be
			 considered to be for the same purpose as any subdivision under the heading
			 Shipbuilding and Conversion, Navy appropriations in any prior
			 fiscal year, and the 1 percent limitation shall apply to the total amount of
			 the appropriation.
			8086.The Director of National Intelligence shall
			 include the budget exhibits identified in paragraphs (1) and (2) as described
			 in the Department of Defense Financial Management Regulation with the
			 congressional budget justification books:
				(1)For procurement programs requesting more
			 than $10,000,000 in any fiscal year, the P–1, Procurement Program; P–5, Cost
			 Analysis; P–5a, Procurement History and Planning; P–21, Production Schedule;
			 and P–40, Budget Item Justification.
				(2)For research, development, test and
			 evaluation projects requesting more than $5,000,000 in any fiscal year, the
			 R–1, Research, Development, Test and Evaluation Program; R–2, Research,
			 Development, Test and Evaluation Budget Item Justification; R–3, Research,
			 Development, Test and Evaluation Project Cost Analysis; and R–4, Research,
			 Development, Test and Evaluation Program Schedule Profile.
				(including transfer of
		  funds)
			8087.Notwithstanding any other provision of law,
			 the Secretary of the Army may use up to $25,000,000 of funds appropriated for
			 Operation and Maintenance, Army in this Act for real property maintenance and
			 repair projects and activities at Arlington National Cemetery.
			8088.(a)Not later than 60 days after enactment of
			 this Act, the Director of National Intelligence shall submit a report to the
			 congressional intelligence committees to establish the baseline for application
			 of reprogramming and transfer authorities for fiscal year 2013: 
			 Provided, That the report shall
			 include—
					(1)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
					(2)a delineation in the table for each
			 appropriation by Expenditure Center and project; and
					(3)an identification of items of special
			 congressional interest.
					(b)None of the funds provided for the National
			 Intelligence Program in this Act shall be available for reprogramming or
			 transfer until the report identified in subsection (a) is submitted to the
			 congressional intelligence committees, unless the Director of National
			 Intelligence certifies in writing to the congressional intelligence committees
			 that such reprogramming or transfer is necessary as an emergency
			 requirement.
				(INCLUDING TRANSFER OF
		  FUNDS)
			8089.Of the funds appropriated in the
			 Intelligence Community Management Account for the Program Manager for the
			 Information Sharing Environment, $20,000,000 is available for transfer by the
			 Director of National Intelligence to other departments and agencies for
			 purposes of Government-wide information sharing activities: 
			 Provided, That funds transferred
			 under this provision are to be merged with and available for the same purposes
			 and time period as the appropriation to which transferred: 
			 Provided further, That the Office
			 of Management and Budget must approve any transfers made under this
			 provision.
			8090.The Director of National Intelligence shall
			 submit to Congress each year, at or about the time that the President's budget
			 is submitted to Congress that year under section 1105(a) of title 31, United
			 States Code, a future-years intelligence program (including associated annexes)
			 reflecting the estimated expenditures and proposed appropriations included in
			 that budget. Any such future-years intelligence program shall cover the fiscal
			 year with respect to which the budget is submitted and at least the four
			 succeeding fiscal years.
			8091.For the purposes of this Act, the term
			 congressional intelligence committees means the Permanent Select
			 Committee on Intelligence of the House of Representatives, the Select Committee
			 on Intelligence of the Senate, the Subcommittee on Defense of the Committee on
			 Appropriations of the House of Representatives, and the Subcommittee on Defense
			 of the Committee on Appropriations of the Senate.
			8092.The Department of Defense shall continue to
			 report incremental contingency operations costs for Operation New Dawn and
			 Operation Enduring Freedom on a monthly basis in the Cost of War Execution
			 Report as prescribed in the Department of Defense Financial Management
			 Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23
			 Contingency Operations, Annex 1, dated September 2005.
				(INCLUDING TRANSFER OF
		  FUNDS)
				8093.During the current fiscal year, not to
			 exceed $11,000,000 from each of the appropriations made in title II of this Act
			 for Operation and Maintenance, Army, Operation and
			 Maintenance, Navy, and Operation and Maintenance, Air
			 Force may be transferred by the military department concerned to its
			 central fund established for Fisher Houses and Suites pursuant to section
			 2493(d) of title 10, United States Code.
				(INCLUDING TRANSFER OF
		  FUNDS)
				8094.Funds appropriated by this Act for
			 operation and maintenance may be available for the purpose of making
			 remittances to the Defense Acquisition Workforce Development Fund in accordance
			 with the requirements of section 1705 of title 10, United States Code.
			8095.(a)Any agency receiving funds made available
			 in this Act, shall, subject to subsections (b) and (c), post on the public
			 website of that agency any report required to be submitted by the Congress in
			 this or any other Act, upon the determination by the head of the agency that it
			 shall serve the national interest.
				(b)Subsection (a) shall not apply to a report
			 if—
					(1)the public posting of the report
			 compromises national security; or
					(2)the report contains proprietary
			 information.
					(c)The head of the agency posting such report
			 shall do so only after such report has been made available to the requesting
			 Committee or Committees of Congress for no less than 45 days.
				8096.(a)None of the funds appropriated or otherwise
			 made available by this Act may be expended for any Federal contract for an
			 amount in excess of $1,000,000, unless the contractor agrees not to—
					(1)enter into any agreement with any of its
			 employees or independent contractors that requires, as a condition of
			 employment, that the employee or independent contractor agree to resolve
			 through arbitration any claim under title VII of the Civil Rights Act of 1964
			 or any tort related to or arising out of sexual assault or harassment,
			 including assault and battery, intentional infliction of emotional distress,
			 false imprisonment, or negligent hiring, supervision, or retention; or
					(2)take any action to enforce any provision of
			 an existing agreement with an employee or independent contractor that mandates
			 that the employee or independent contractor resolve through arbitration any
			 claim under title VII of the Civil Rights Act of 1964 or any tort related to or
			 arising out of sexual assault or harassment, including assault and battery,
			 intentional infliction of emotional distress, false imprisonment, or negligent
			 hiring, supervision, or retention.
					(b)None of the funds appropriated or otherwise
			 made available by this Act may be expended for any Federal contract unless the
			 contractor certifies that it requires each covered subcontractor to agree not
			 to enter into, and not to take any action to enforce any provision of, any
			 agreement as described in paragraphs (1) and (2) of subsection (a), with
			 respect to any employee or independent contractor performing work related to
			 such subcontract. For purposes of this subsection, a covered
			 subcontractor is an entity that has a subcontract in excess of
			 $1,000,000 on a contract subject to subsection (a).
				(c)The prohibitions in this section do not
			 apply with respect to a contractor's or subcontractor's agreements with
			 employees or independent contractors that may not be enforced in a court of the
			 United States.
				(d)The Secretary of Defense may waive the
			 application of subsection (a) or (b) to a particular contractor or
			 subcontractor for the purposes of a particular contract or subcontract if the
			 Secretary or the Deputy Secretary personally determines that the waiver is
			 necessary to avoid harm to national security interests of the United States,
			 and that the term of the contract or subcontract is not longer than necessary
			 to avoid such harm. The determination shall set forth with specificity the
			 grounds for the waiver and for the contract or subcontract term selected, and
			 shall state any alternatives considered in lieu of a waiver and the reasons
			 each such alternative would not avoid harm to national security interests of
			 the United States. The Secretary of Defense shall transmit to Congress, and
			 simultaneously make public, any determination under this subsection not less
			 than 15 business days before the contract or subcontract addressed in the
			 determination may be awarded.
				8097.None of the funds made available under this
			 Act may be distributed to the Association of Community Organizations for Reform
			 Now (ACORN) or its subsidiaries.
				(including transfer of
		  funds)
				8098.From within the funds appropriated for
			 operation and maintenance for the Defense Health Program in this Act, up to
			 $139,204,000, shall be available for transfer to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in
			 accordance with the provisions of section 1704 of the National Defense
			 Authorization Act for Fiscal Year 2010, Public Law 111–84: 
			 Provided, That for purposes of
			 section 1704(b), the facility operations funded are operations of the
			 integrated Captain James A. Lovell Federal Health Care Center, consisting of
			 the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care
			 Center, and supporting facilities designated as a combined Federal medical
			 facility as described by section 706 of Public Law 110–417: 
			 Provided further, That additional
			 funds may be transferred from funds appropriated for operation and maintenance
			 for the Defense Health Program to the Joint Department of Defense-Department of
			 Veterans Affairs Medical Facility Demonstration Fund upon written notification
			 by the Secretary of Defense to the Committees on Appropriations of the House of
			 Representatives and the Senate.
			8099.(a)In this section the
			 term conference has the meaning given that term under section
			 300-3.1 of title 41, Code of Federal Regulations, or any successor
			 thereto.
				(b)A grant or
			 contract funded by amounts made available under this Act may not be used for
			 the purpose of defraying the cost of a conference that is not directly and
			 programmatically related to the purpose of the program under which the grant or
			 contract was awarded.
				(c)(1)Except as provided in
			 paragraph (3), the Department of Defense may not sponsor or host a conference
			 for which the cost to the Department is expected to be more than $100,000 using
			 amounts made available under this Act, unless the Deputy Secretary of Defense
			 approves sponsoring or hosting the conference.
					(2)(A)Except as provided in
			 subparagraph (B) or paragraph (3), the Department of Defense may not sponsor or
			 host a conference for which the cost to the Department is expected to be more
			 than $500,000 using amounts made available under this Act.
						(B)The Deputy Secretary of Defense may
			 waive the prohibition under subparagraph (A) if the Deputy Secretary determines
			 that it is in the interest of national security to spend more than $500,000 on
			 a conference.
						(3)For purposes of a conference
			 sponsored or hosted by the Office of the Inspector General of the Department of
			 Defense, the Inspector General shall discharge the authorities and
			 responsibilities of the Deputy Secretary of Defense under this
			 subsection.
					(d)Not later than
			 October 31, 2013, the Deputy Secretary of Defense shall provide a publicly
			 available report of all Department-sponsored conferences during fiscal year
			 2013 where the cost to the Department is more than $100,000 using amounts made
			 available under this Act, which—
					(1)shall include,
			 for each such conference—
						(A)the cost of the
			 conference to the Department of Defense;
						(B)the location of
			 the conference;
						(C)the date of the
			 conference;
						(D)a brief
			 explanation of how the conference advanced the mission of the Department of
			 Defense;
						(E)the total number
			 of individuals whose travel expenses or other conference expenses were paid by
			 the Department of Defense; and
						(F)any waiver made
			 under subsection (c)(2)(B); and
						(2)shall not include
			 any confidential or similarly sensitive information.
					8100.None of the funds appropriated or otherwise
			 made available by this Act may be obligated or expended to pay a retired
			 general or flag officer to serve as a senior mentor advising the Department of
			 Defense unless such retired officer files a Standard Form 278 (or successor
			 form concerning public financial disclosure under part 2634 of title 5, Code of
			 Federal Regulations) to the Office of Government Ethics.
			8101.Appropriations available to the Department
			 of Defense may be used for the purchase of heavy and light armored vehicles for
			 the physical security of personnel or for force protection purposes up to a
			 limit of $250,000 per vehicle, notwithstanding price or other limitations
			 applicable to the purchase of passenger carrying vehicles.
			8102.Of the amounts
			 appropriated for Operation and Maintenance, Defense-Wide,
			 $106,482,000 shall be available to the Secretary of Defense, notwithstanding
			 any other provision of law, acting through the Office of Economic Adjustment of
			 the Department of Defense, to make grants, conclude cooperative agreements, and
			 supplement other Federal funds, to remain available until expended, to assist
			 the civilian population of Guam in response to the military buildup of Guam,
			 for addressing the need for civilian water and wastewater improvements: 
			 Provided, That the Secretary of
			 Defense shall, not fewer than 15 days prior to obligating funds for this
			 purpose, notify the congressional defense committees in writing of the details
			 of any such obligation.
				(including transfer of
		  funds)
				8103.There is hereby
			 established in the Treasury of the United States the Ship Modernization,
			 Operations and Sustainment Fund. There is appropriated $2,382,100,000,
			 for the Ship Modernization, Operations and Sustainment Fund, to
			 remain available until September 30, 2014: 
			 Provided, That the Secretary of
			 the Navy shall transfer funds from the Ship Modernization, Operations
			 and Sustainment Fund to appropriations for military personnel;
			 operation and maintenance; research, development, test and evaluation; and
			 procurement, only for the purposes of manning, operating, sustaining, equipping
			 and modernizing the Ticonderoga-class guided missile cruisers CG–63, CG–64,
			 CG–65, CG–66, CG–68, CG–69, CG–73, and the Whidbey Island-class dock landing
			 ships LSD–41 and LSD–46: 
			 Provided further, That funds
			 transferred shall be merged with and be available for the same purposes and for
			 the same time period as the appropriation to which they are transferred: 
			 Provided further, That the
			 transfer authority provided herein shall be in addition to any other transfer
			 authority available to the Department of Defense: 
			 Provided further, That the
			 Secretary of the Navy shall, not less than 30 days prior to making any transfer
			 from the Ship Modernization, Operations and Sustainment Fund,
			 notify the congressional defense committees in writing of the details of such
			 transfer.
				(including transfer of
		  funds)
				8104.Of the amounts
			 made available in this Act under the heading Operation and Maintenance,
			 Defense-Wide, there is appropriated $51,000,000, to be available until
			 expended: 
			 Provided, That such funds shall
			 only be available to the Secretary of Defense, acting through the Office of
			 Economic Adjustment of the Department of Defense, or for transfer to the
			 Secretary of Education, notwithstanding any other provision of law, to make
			 grants, conclude cooperative agreements, or supplement other Federal funds to
			 construct, renovate, repair, or expand elementary and secondary public schools
			 on military installations in order to address capacity or facility condition
			 deficiencies at such schools: 
			 Provided further, That in making
			 such funds available, the Office of Economic Adjustment or the Secretary of
			 Education shall give priority consideration to those military installations
			 with schools having the most serious capacity or facility condition
			 deficiencies as determined by the Secretary of Defense: 
			 Provided further, That funds may
			 not be made available for a school unless its enrollment of Department of
			 Defense-connected children is greater than 50 percent.
			8105.None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to transfer, release, or
			 assist in the transfer or release to or within the United States, its
			 territories, or possessions Khalid Sheikh Mohammed or any other detainee
			 who—
				(1)is not a United States citizen or a member
			 of the Armed Forces of the United States; and
				(2)is or was held on or after June 24, 2009,
			 at the United States Naval Station, Guantánamo Bay, Cuba, by the Department of
			 Defense.
				8106.(a)(1)Except as provided in paragraph (2) and
			 subsection (d), none of the funds appropriated or otherwise made available in
			 this or any other Act may be used to transfer any individual detained at
			 Guantánamo to the custody or control of the individual's country of origin, any
			 other foreign country, or any other foreign entity unless the Secretary of
			 Defense submits to Congress the certification described in subsection (b) not
			 later than 30 days before the transfer of the individual.
					(2)Paragraph (1) shall not apply to any action
			 taken by the Secretary to transfer any individual detained at Guantánamo to
			 effectuate—
						(A)an
			 order affecting the disposition of the individual that is issued by a court or
			 competent tribunal of the United States having lawful jurisdiction (which the
			 Secretary shall notify Congress of promptly after issuance); or
						(B)a
			 pre-trial agreement entered in a military commission case prior to the date of
			 the enactment of this Act.
						(b)A certification described in this
			 subsection is a written certification made by the Secretary of Defense, with
			 the concurrence of the Secretary of State and in consultation with the Director
			 of National Intelligence, that—
					(1)the government of the foreign country or
			 the recognized leadership of the foreign entity to which the individual
			 detained at Guantánamo is to be transferred—
						(A)is not a designated state sponsor of
			 terrorism or a designated foreign terrorist organization;
						(B)maintains control over each detention
			 facility in which the individual is to be detained if the individual is to be
			 housed in a detention facility;
						(C)is not, as of the date of the
			 certification, facing a threat that is likely to substantially affect its
			 ability to exercise control over the individual;
						(D)has taken or agreed to take effective
			 actions to ensure that the individual cannot take action to threaten the United
			 States, its citizens, or its allies in the future;
						(E)has taken or agreed to take such actions as
			 the Secretary of Defense determines are necessary to ensure that the individual
			 cannot engage or re-engage in any terrorist activity; and
						(F)has agreed to share with the United States
			 any information that—
							(i)is related to the individual or any
			 associates of the individual; and
							(ii)could affect the security of the United
			 States, its citizens, or its allies; and
							(2)includes an assessment, in classified or
			 unclassified form, of the capacity, willingness, and past practices (if
			 applicable) of the foreign country or entity in relation to the Secretary’s
			 certifications.
					(c)(1)Except as provided in paragraph (2) and
			 subsection (d), none of the funds appropriated or otherwise made available in
			 this or any other Act may be used to transfer any individual detained at
			 Guantánamo to the custody or control of the individual's country of origin, any
			 other foreign country, or any other foreign entity if there is a confirmed case
			 of any individual who was detained at United States Naval Station, Guantánamo
			 Bay, Cuba, at any time after September 11, 2001, who was transferred to such
			 foreign country or entity and subsequently engaged in any terrorist
			 activity.
					(2)Paragraph (1) shall not apply to any action
			 taken by the Secretary to transfer any individual detained at Guantánamo to
			 effectuate—
						(A)an
			 order affecting the disposition of the individual that is issued by a court or
			 competent tribunal of the United States having lawful jurisdiction (which the
			 Secretary shall notify Congress of promptly after issuance); or
						(B)a
			 pre-trial agreement entered in a military commission case prior to the date of
			 the enactment of this Act.
						(d)(1)The Secretary of Defense may waive the
			 applicability to a detainee transfer of a certification requirement specified
			 in subparagraph (D) or (E) of subsection (b)(1) or the prohibition in
			 subsection (c), if the Secretary certifies the rest of the criteria required by
			 subsection (b) for transfers prohibited by (c) and, with the concurrence of the
			 Secretary of State and in consultation with the Director of National
			 Intelligence, determines that—
						(A)alternative actions will be taken to
			 address the underlying purpose of the requirement or requirements to be
			 waived;
						(B)in
			 the case of a waiver of subparagraph (D) or (E) of subsection (b)(1), it is not
			 possible to certify that the risks addressed in the paragraph to be waived have
			 been completely eliminated, but the actions to be taken under subparagraph (A)
			 will substantially mitigate such risks with regard to the individual to be
			 transferred;
						(C)in
			 the case of a waiver of subsection (c), the Secretary has considered any
			 confirmed case in which an individual who was transferred to the country
			 subsequently engaged in terrorist activity, and the actions to be taken under
			 subparagraph (A) will substantially mitigate the risk of recidivism with regard
			 to the individual to be transferred; and
						(D)the transfer is in the national security
			 interests of the United States.
						(2)Whenever the Secretary makes a
			 determination under paragraph (1), the Secretary shall submit to the
			 appropriate committees of Congress, not later than 30 days before the transfer
			 of the individual concerned, the following:
						(A)A
			 copy of the determination and the waiver concerned.
						(B)A
			 statement of the basis for the determination, including—
							(i)an explanation why the transfer is in the
			 national security interests of the United States; and
							(ii)in the case of a waiver of subparagraph (D)
			 or (E) of subsection (b)(1), an explanation why it is not possible to certify
			 that the risks addressed in the subparagraph to be waived have been completely
			 eliminated.
							(C)A
			 summary of the alternative actions to be taken to address the underlying
			 purpose of, and to mitigate the risks addressed in, the subparagraph or
			 subsection to be waived.
						(D)The assessment required by subsection
			 (b)(2).
						(e)In this section:
					(1)The term appropriate committees of
			 Congress means—
						(A)the Committee on Armed Services, the
			 Committee on Appropriations, and the Select Committee on Intelligence of the
			 Senate; and
						(B)the Committee on Armed Services, the
			 Committee on Appropriations, and the Permanent Select Committee on Intelligence
			 of the House of Representatives.
						(2)The term individual detained at
			 Guantánamo means any individual located at United States Naval Station,
			 Guantánamo Bay, Cuba, as of October 1, 2009, who—
						(A)is not a citizen of the United States or a
			 member of the Armed Forces of the United States; and
						(B)is—
							(i)in the custody or under the control of the
			 Department of Defense; or
							(ii)otherwise under detention at United States
			 Naval Station, Guantánamo Bay, Cuba.
							(3)The term foreign terrorist
			 organization means any organization so designated by the Secretary of
			 State under section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189).
					8107.(a)None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to construct, acquire, or
			 modify any facility in the United States, its territories, or possessions to
			 house any individual described in subsection (c) for the purposes of detention
			 or imprisonment in the custody or under the effective control of the Department
			 of Defense.
				(b)The prohibition in subsection (a) shall not
			 apply to any modification of facilities at United States Naval Station,
			 Guantánamo Bay, Cuba.
				(c)An individual described in this subsection
			 is any individual who, as of June 24, 2009, is located at United States Naval
			 Station, Guantánamo Bay, Cuba, and who—
					(1)is not a citizen of the United States or a
			 member of the Armed Forces of the United States; and
					(2)is—
						(A)in the custody or under the effective
			 control of the Department of Defense; or
						(B)otherwise under detention at United States
			 Naval Station, Guantánamo Bay, Cuba.
						8108.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that any unpaid Federal tax liability that has
			 been assessed, for which all judicial and administrative remedies have been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the tax
			 liability, where the awarding agency is aware of the unpaid tax liability,
			 unless the agency has considered suspension or debarment of the corporation and
			 made a determination that this further action is not necessary to protect the
			 interests of the Government.
			8109.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that was convicted of a felony criminal violation
			 under any Federal law within the preceding 24 months, where the awarding agency
			 is aware of the conviction, unless the agency has considered suspension or
			 debarment of the corporation and made a determination that this further action
			 is not necessary to protect the interests of the Government.
			8110.The Secretary of the Air Force shall
			 obligate and expend funds previously appropriated for the procurement of RQ–4B
			 Global Hawk and C–27J Spartan aircraft for the purposes for which such funds
			 were originally appropriated.
			8111.It is the Sense of the Senate that the next
			 available capital warship of the U.S. Navy be named the USS Ted Stevens to
			 recognize the public service achievements, military service sacrifice, and
			 undaunted heroism and courage of the long-serving United States Senator for
			 Alaska.
			IXOverseas contingency operations
			Military
		  Personnel
			Military Personnel, ArmyFor an additional amount for Military
		  Personnel, Army, $9,790,082,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Military Personnel, NavyFor an additional amount for Military
		  Personnel, Navy, $869,625,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Military Personnel, Marine
		  CorpsFor an additional amount
		  for Military Personnel, Marine Corps, $1,623,356,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Military Personnel, Air ForceFor an additional amount for Military
		  Personnel, Air Force, $1,286,783,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Reserve Personnel, ArmyFor an additional amount for Reserve
		  Personnel, Army, $156,893,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Reserve Personnel, NavyFor an additional amount for Reserve
		  Personnel, Navy, $39,335,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Reserve Personnel, Marine
		  CorpsFor an additional amount
		  for Reserve Personnel, Marine Corps, $24,722,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Reserve Personnel, Air ForceFor an additional amount for Reserve
		  Personnel, Air Force$25,348,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			National Guard Personnel,
		  ArmyFor an additional amount
		  for National Guard Personnel, Army, $583,804,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			National Guard Personnel, Air
		  ForceFor an additional amount
		  for National Guard Personnel, Air Force, $10,473,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and
		  Maintenance
			Operation and Maintenance,
		  ArmyFor an additional amount
		  for Operation and Maintenance, Army, $30,578,256,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance,
		  NavyFor an additional amount
		  for Operation and Maintenance, Navy, $6,968,812,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance, Marine
		  CorpsFor an additional amount
		  for Operation and Maintenance, Marine Corps, $4,108,340,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance, Air
		  ForceFor an additional amount
		  for Operation and Maintenance, Air Force, $9,291,493,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance,
		  Defense-WideFor an additional
		  amount for Operation and Maintenance, Defense-Wide,
		  $8,274,052,000: 
		  Provided, That of the funds
		  provided under this heading, not to exceed $1,750,000,000, to remain available
		  until September 30, 2014, shall be for payments to reimburse key cooperating
		  nations for logistical, military, and other support, including access, provided
		  to United States military operations in support of Operation Enduring Freedom
		  and post-operation Iraq border security related to the activities of the Office
		  of Security Cooperation in Iraq, notwithstanding any other provision of law: 
		  Provided further, That such
		  reimbursement payments may be made in such amounts as the Secretary of Defense,
		  with the concurrence of the Secretary of State, and in consultation with the
		  Director of the Office of Management and Budget, may determine, in his
		  discretion, based on documentation determined by the Secretary of Defense to
		  adequately account for the support provided, and such determination is final
		  and conclusive upon the accounting officers of the United States, and 15 days
		  following notification to the appropriate congressional committees: 
		  Provided further, That the
		  requirement under this heading to provide notification to the appropriate
		  congressional committees shall not apply with respect to a reimbursement for
		  access based on an international agreement: 
		  Provided further, That these funds
		  may be used for the purpose of providing specialized training and procuring
		  supplies and specialized equipment and providing such supplies and loaning such
		  equipment on a non-reimbursable basis to coalition forces supporting United
		  States military operations in Afghanistan, and 15 days following notification
		  to the appropriate congressional committees: 
		  Provided further, That the
		  Secretary of Defense shall provide quarterly reports to the congressional
		  defense committees on the use of funds provided in this paragraph: 
		  Provided further, That such amount
		  in this section is designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
			Operation and Maintenance, Army
		  ReserveFor an additional
		  amount for Operation and Maintenance, Army Reserve,
		  $154,537,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance, Navy
		  ReserveFor an additional
		  amount for Operation and Maintenance, Navy Reserve, $55,924,000:
		  
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance, Marine Corps
		  ReserveFor an additional
		  amount for Operation and Maintenance, Marine Corps Reserve,
		  $25,477,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance, Air Force
		  ReserveFor an additional
		  amount for Operation and Maintenance, Air Force Reserve,
		  $120,618,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance, Army National
		  GuardFor an additional amount
		  for Operation and Maintenance, Army National Guard,
		  $382,448,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Operation and Maintenance, Air National
		  GuardFor an additional amount
		  for Operation and Maintenance, Air National Guard, $19,975,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Afghanistan Infrastructure
		  Fund
			(including
		  transfer of funds)For the
		  Afghanistan Infrastructure Fund, $350,000,000, to remain
		  available until September 30, 2014: 
		  Provided, That such sums shall be
		  available to the Secretary of Defense for infrastructure projects in
		  Afghanistan, notwithstanding any other provision of law, which shall be
		  undertaken by the Secretary of State, unless the Secretary of State and the
		  Secretary of Defense jointly decide that a specific project will be undertaken
		  by the Department of Defense: 
		  Provided further, That the
		  infrastructure referred to in the preceding proviso is in support of the
		  counterinsurgency strategy, which may require funding for facility and
		  infrastructure projects, including, but not limited to, water, power, and
		  transportation projects and related maintenance and sustainment costs: 
		  Provided further, That the
		  authority to undertake such infrastructure projects is in addition to any other
		  authority to provide assistance to foreign nations: 
		  Provided further, That any projects
		  funded under this heading shall be jointly formulated and concurred in by the
		  Secretary of State and Secretary of Defense: 
		  Provided further, That funds may be
		  transferred to the Department of State for purposes of undertaking projects,
		  which funds shall be considered to be economic assistance under the Foreign
		  Assistance Act of 1961 for purposes of making available the administrative
		  authorities contained in that Act: 
		  Provided further, That the transfer
		  authority in the preceding proviso is in addition to any other authority
		  available to the Department of Defense to transfer funds: 
		  Provided further, That any
		  unexpended funds transferred to the Secretary of State under this authority
		  shall be returned to the Afghanistan Infrastructure Fund if the Secretary of
		  State, in coordination with the Secretary of Defense, determines that the
		  project cannot be implemented for any reason, or that the project no longer
		  supports the counterinsurgency strategy in Afghanistan: 
		  Provided further, That any funds
		  returned to the Secretary of Defense under the previous proviso shall be
		  available for use under this appropriation and shall be treated in the same
		  manner as funds not transferred to the Secretary of State: 
		  Provided further, That
		  contributions of funds for the purposes provided herein to the Secretary of
		  State in accordance with section 635(d) of the Foreign Assistance Act from any
		  person, foreign government, or international organization may be credited to
		  this Fund, to remain available until expended, and used for such purposes: 
		  Provided further, That the
		  Secretary of Defense shall, not fewer than 15 days prior to making transfers to
		  or from, or obligations from the Fund, notify the appropriate committees of
		  Congress in writing of the details of any such transfer: 
		  Provided further, That the
		  appropriate committees of Congress are the Committees on Armed
		  Services, Foreign Relations and Appropriations of the Senate and the Committees
		  on Armed Services, Foreign Affairs and Appropriations of the House of
		  Representatives: 
		  Provided further, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Afghanistan Security Forces
		  Fund
			For the Afghanistan Security Forces
		  Fund, $5,149,167,000, to remain available until September 30, 2013: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Commander, Combined Security Transition
		  Command—Afghanistan, or the Secretary's designee, to provide assistance, with
		  the concurrence of the Secretary of State, to the security forces of
		  Afghanistan, including the provision of equipment, supplies, services,
		  training, facility and infrastructure repair, renovation, and construction, and
		  funding: 
		  Provided further, That the
		  authority to provide assistance under this heading is in addition to any other
		  authority to provide assistance to foreign nations: 
		  Provided further, That
		  contributions of funds for the purposes provided herein from any person,
		  foreign government, or international organization may be credited to this Fund,
		  to remain available until expended, and used for such purposes: 
		  Provided further, That the
		  Secretary of Defense shall notify the congressional defense committees in
		  writing upon the receipt and upon the obligation of any contribution,
		  delineating the sources and amounts of the funds received and the specific use
		  of such contributions: 
		  Provided further, That the
		  Secretary of Defense shall, not fewer than 15 days prior to obligating from
		  this appropriation account, notify the congressional defense committees in
		  writing of the details of any such obligation: 
		  Provided further, That the
		  Secretary of Defense shall notify the congressional defense committees of any
		  proposed new projects or transfer of funds between budget sub-activity groups
		  in excess of $20,000,000: 
		  Provided further, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement
			Aircraft Procurement, ArmyFor an additional amount for Aircraft
		  Procurement, Army, $1,140,294,000, to remain available until September
		  30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Missile Procurement, ArmyFor an additional amount for Missile
		  Procurement, Army, $67,951,000, to remain available until September 30,
		  2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement of Weapons and Tracked Combat
		  Vehicles, ArmyFor an
		  additional amount for Procurement of Weapons and Tracked Combat
		  Vehicles, Army, $15,422,000, to remain available until September 30,
		  2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement of Ammunition,
		  ArmyFor an additional amount
		  for Procurement of Ammunition, Army, $326,193,000, to remain
		  available until September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Other Procurement, ArmyFor an additional amount for Other
		  Procurement, Army, $2,284,190,000, to remain available until September
		  30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Aircraft Procurement, NavyFor an additional amount for Aircraft
		  Procurement, Navy, $426,436,000, to remain available until September
		  30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Weapons Procurement, NavyFor an additional amount for Weapons
		  Procurement, Navy, $23,500,000, to remain available until September 30,
		  2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement of Ammunition, Navy and Marine
		  CorpsFor an additional amount
		  for Procurement of Ammunition, Navy and Marine Corps,
		  $284,356,000, to remain available until September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Other Procurement, NavyFor an additional amount for Other
		  Procurement, Navy, $98,882,000, to remain available until September 30,
		  2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement, Marine CorpsFor an additional amount for
		  Procurement, Marine Corps, $865,977,000, to remain available
		  until September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Aircraft Procurement, Air
		  ForceFor an additional amount
		  for Aircraft Procurement, Air Force, $395,327,000, to remain
		  available until September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Missile Procurement, Air
		  Force
			For an additional amount for Missile
		  Procurement, Air Force, $34,350,000, to remain available until
		  September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement of Ammunition, Air
		  ForceFor an additional amount
		  for Procurement of Ammunition, Air Force, $116,203,000, to
		  remain available until September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Other Procurement, Air ForceFor an additional amount for Other
		  Procurement, Air Force, $2,684,470,000, to remain available until
		  September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Procurement, Defense-WideFor an additional amount for
		  Procurement, Defense-Wide, $362,749,000, to remain available
		  until September 30, 2015: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			National Guard and Reserve
		  EquipmentFor procurement of
		  aircraft, missiles, tracked combat vehicles, ammunition, other weapons and
		  other procurement for the reserve components of the Armed Forces,
		  $1,000,000,000, to remain available for obligation until September 30, 2015: 
		  Provided, That the Chiefs of
		  National Guard and Reserve components shall, not later than 30 days after the
		  enactment of this Act, individually submit to the congressional defense
		  committees the modernization priority assessment for their respective National
		  Guard or Reserve component: 
		   Provided further, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Research, Development, Test and
		  Evaluation
			Research, Development, Test and Evaluation,
		  ArmyFor an additional amount
		  for Research, Development, Test and Evaluation, Army,
		  $42,357,000, to remain available until September 30, 2014: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Research, Development, Test and Evaluation,
		  NavyFor an additional amount
		  for Research, Development, Test and Evaluation, Navy,
		  $52,519,000, to remain available until September 30, 2014: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Research, Development, Test and Evaluation,
		  Air ForceFor an additional
		  amount for Research, Development, Test and Evaluation, Air
		  Force, $53,150,000, to remain available until September 30, 2014: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Research, Development, Test and Evaluation,
		  Defense-WideFor an additional
		  amount for Research, Development, Test and Evaluation,
		  Defense-Wide, $112,387,000, to remain available until September 30,
		  2014: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Revolving and Management
		  Funds
			Defense Working Capital FundsFor an additional amount for Defense
		  Working Capital Funds, $1,467,864,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Other Department of Defense
		  Programs
			Defense Health ProgramFor an additional amount for Defense
		  Health Program, $993,898,000, which shall be for operation and
		  maintenance: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Drug Interdiction and Counter-Drug
		  Activities, DefenseFor an
		  additional amount for Drug Interdiction and Counter-Drug Activities,
		  Defense, $469,025,000, to remain available until September 30, 2014: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Joint Improvised Explosive Device Defeat
		  Fund
			(including transfer of funds)For the Joint Improvised Explosive
		  Device Defeat Fund, $1,514,114,000, to remain available until September
		  30, 2015: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Director of the Joint Improvised Explosive
		  Device Defeat Organization to investigate, develop and provide equipment,
		  supplies, services, training, facilities, personnel and funds to assist United
		  States forces in the defeat of improvised explosive devices: 
		  Provided further, That the
		  Secretary of Defense may transfer funds provided herein to appropriations for
		  military personnel; operation and maintenance; procurement; research,
		  development, test and evaluation; and defense working capital funds to
		  accomplish the purpose provided herein: 
		  Provided further, That this
		  transfer authority is in addition to any other transfer authority available to
		  the Department of Defense: 
		  Provided further, That the
		  Secretary of Defense shall, not fewer than 15 days prior to making transfers
		  from this appropriation, notify the congressional defense committees in writing
		  of the details of any such transfer: 
		  Provided further, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			Office of the Inspector
		  GeneralFor an additional
		  amount for the Office of the Inspector General, $10,766,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
			GENERAL PROVISIONS—THIS
		  TITLE
			9001.Notwithstanding any other provision of law,
			 funds made available in this title are in addition to amounts appropriated or
			 otherwise made available for the Department of Defense for fiscal year
			 2013.
				(including transfer of
		  funds)
				9002.Upon the determination of the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may, with the approval of the Office of Management and Budget, transfer up to
			 $4,000,000,000 between the appropriations or funds made available to the
			 Department of Defense in this title: 
			 Provided, That the Secretary
			 shall notify the Congress promptly of each transfer made pursuant to the
			 authority in this section: 
			 Provided further, That the
			 authority provided in this section is in addition to any other transfer
			 authority available to the Department of Defense and is subject to the same
			 terms and conditions as the authority provided in the Department of Defense
			 Appropriations Act, 2013.
			9003.Supervision and administration costs
			 associated with a construction project funded with appropriations available for
			 operation and maintenance, Afghanistan Infrastructure Fund, or
			 the Afghanistan Security Forces Fund provided in this Act and
			 executed in direct support of overseas contingency operations in Afghanistan,
			 may be obligated at the time a construction contract is awarded: 
			 Provided, That for the purpose of
			 this section, supervision and administration costs include all in-house
			 Government costs.
			9004.From funds made available in this title,
			 the Secretary of Defense may purchase for use by military and civilian
			 employees of the Department of Defense in the U.S. Central Command area of
			 responsibility: (a) passenger motor vehicles up to a limit of $75,000 per
			 vehicle; and (b) heavy and light armored vehicles for the physical security of
			 personnel or for force protection purposes up to a limit of $250,000 per
			 vehicle, notwithstanding price or other limitations applicable to the purchase
			 of passenger carrying vehicles.
			9005.Not to exceed $200,000,000 of the amount
			 appropriated in this title under the heading Operation and Maintenance,
			 Army may be used, notwithstanding any other provision of law, to fund
			 the Commander's Emergency Response Program (CERP), for the purpose of enabling
			 military commanders in Afghanistan to respond to urgent, small-scale,
			 humanitarian relief and reconstruction requirements within their areas of
			 responsibility: 
			 Provided, That each project
			 (including any ancillary or related elements in connection with such project)
			 executed under this authority shall not exceed $20,000,000: 
			 Provided further, That not later
			 than 45 days after the end of each fiscal year quarter, the Secretary of
			 Defense shall submit to the congressional defense committees a report regarding
			 the source of funds and the allocation and use of funds during that quarter
			 that were made available pursuant to the authority provided in this section or
			 under any other provision of law for the purposes described herein: 
			 Provided further, That, not later
			 than 30 days after the end of each month, the Army shall submit to the
			 congressional defense committees monthly commitment, obligation, and
			 expenditure data for the Commander’s Emergency Response Program in Afghanistan:
			 
			 Provided further, That not less
			 than 15 days before making funds available pursuant to the authority provided
			 in this section or under any other provision of law for the purposes described
			 herein for a project with a total anticipated cost for completion of $5,000,000
			 or more, the Secretary shall submit to the congressional defense committees a
			 written notice containing each of the following:
				(1)The location, nature and purpose of the
			 proposed project, including how the project is intended to advance the military
			 campaign plan for the country in which it is to be carried out.
				(2)The budget, implementation timeline with
			 milestones, and completion date for the proposed project, including any other
			 CERP funding that has been or is anticipated to be contributed to the
			 completion of the project.
				(3)A plan for the sustainment of the proposed
			 project, including the agreement with either the host nation, a non-Department
			 of Defense agency of the United States Government or a third-party contributor
			 to finance the sustainment of the activities and maintenance of any equipment
			 or facilities to be provided through the proposed project.
				9006.Funds available to the Department of
			 Defense for operation and maintenance may be used, notwithstanding any other
			 provision of law, to provide supplies, services, transportation, including
			 airlift and sealift, and other logistical support to coalition forces
			 supporting military and stability operations in Afghanistan: 
			 Provided, That the Secretary of
			 Defense shall provide quarterly reports to the congressional defense committees
			 regarding support provided under this section.
			9007.None of the funds appropriated or otherwise
			 made available by this or any other Act shall be obligated or expended by the
			 United States Government for a purpose as follows:
				(1)To establish any military installation or
			 base for the purpose of providing for the permanent stationing of United States
			 Armed Forces in Iraq.
				(2)To exercise United States control over any
			 oil resource of Iraq.
				(3)To establish any military installation or
			 base for the purpose of providing for the permanent stationing of United States
			 Armed Forces in Afghanistan.
				9008.None of the funds made available in this
			 Act may be used in contravention of the following laws enacted or regulations
			 promulgated to implement the United Nations Convention Against Torture and
			 Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on
			 December 10, 1984):
				(1)Section 2340A of title 18, United States
			 Code.
				(2)Section 2242 of the Foreign Affairs Reform
			 and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat.
			 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including
			 regulations under part 208 of title 8, Code of Federal Regulations, and part 95
			 of title 22, Code of Federal Regulations.
				(3)Sections 1002 and 1003 of the Department of
			 Defense, Emergency Supplemental Appropriations to Address Hurricanes in the
			 Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148).
				9009.None of the funds provided for the
			 Afghanistan Security Forces Fund (ASFF) may be obligated prior
			 to the approval of a financial and activity plan by the Afghanistan Resources
			 Oversight Council (AROC) of the Department of Defense: 
			 Provided, That the AROC must
			 approve the requirement and acquisition plan for any service requirements in
			 excess of $50,000,000 annually and any non-standard equipment requirements in
			 excess of $100,000,000 using ASFF: 
			  Provided further, That the AROC
			 must approve all projects and the execution plan under the Afghanistan
			 Infrastructure Fund (AIF) and any project in excess of $5,000,000 from
			 the Commanders Emergency Response Program (CERP): 
			  Provided further, That the
			 Department of Defense must certify to the congressional defense committees that
			 the AROC has convened and approved a process for ensuring compliance with the
			 requirements in the preceding provisos and accompanying report language for the
			 ASFF, AIF, and CERP.
			9010.Funds made available in this title to the
			 Department of Defense for operation and maintenance may be used to purchase
			 items having an investment unit cost of not more than $250,000: 
			 Provided, That, upon
			 determination by the Secretary of Defense that such action is necessary to meet
			 the operational requirements of a Commander of a Combatant Command engaged in
			 contingency operations overseas, such funds may be used to purchase items
			 having an investment item unit cost of not more than $500,000.
			9011.Notwithstanding any other provision of law,
			 up to $93,000,000 of funds made available in this title under the heading
			 Operation and Maintenance, Army may be obligated and expended
			 for purposes of the Task Force for Business and Stability Operations, subject
			 to the direction and control of the Secretary of Defense, with concurrence of
			 the Secretary of State, to carry out strategic business and economic assistance
			 activities in Afghanistan in support of Operation Enduring Freedom: 
			 Provided, That not less than 15
			 days before making funds available pursuant to the authority provided in this
			 section for any project with a total anticipated cost of $5,000,000 or more,
			 the Secretary shall submit to the congressional defense committees a written
			 notice containing a detailed justification and timeline for each proposed
			 project.
			9012.From funds made available to the Department
			 of Defense in this title under the heading Operation and Maintenance,
			 Air Force up to $508,000,000 may be used by the Secretary of Defense,
			 notwithstanding any other provision of law, to support United States Government
			 transition activities in Iraq by funding the operations and activities of the
			 Office of Security Cooperation in Iraq and security assistance teams, including
			 life support, transportation and personal security, and facilities renovation
			 and construction: 
			 Provided, That to the extent
			 authorized under the National Defense Authorization Act for Fiscal Year 2013,
			 the operations and activities that may be carried out by the Office of Security
			 Cooperation in Iraq may, with the concurrence of the Secretary of State,
			 include training and assisting Iraqi Ministry of Defense personnel to address
			 gaps in capability of such personnel to manage defense-related institutions and
			 integrate processes relating to intelligence, air sovereignty, combined arms,
			 logistics and maintenance, and counter-terrorism: 
			 Provided further, That not later
			 than October 30, 2012, the Secretary of Defense and the Secretary of State
			 shall submit to the congressional defense committees a plan for transitioning
			 any such training and assisting activities that they determine are needed after
			 the end of fiscal year 2013, to existing or new contracts for the sale of
			 defense articles or defense services consistent with the provisions of the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.): 
			 Provided further, That not less
			 than 15 days before making funds available pursuant to the authority provided
			 in this section, the Secretary shall submit to the congressional defense
			 committees a written notice containing a detailed justification and timeline
			 for the operations and activities of the Office of Security Cooperation Iraq at
			 each site where such operations and activities will be conducted during fiscal
			 year 2013.
			9013.Of the funds
			 appropriated in Department of Defense Appropriations Acts, the following funds
			 are hereby rescinded from the following accounts and programs in the specified
			 amounts: 
			 Provided, That such amounts are
			 designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985:
				Other
			 Procurement, Army, 2012/2014, $207,600,000;
				Mine
			 Resistant Ambush Protected Vehicle Fund, 2012/2013,
			 $400,000,000;
				Research,
			 Development, Test and Evaluation, Air Force, 2012/2013,
			 $58,000,000;
				Afghanistan Security
			 Forces Fund, 2012/2013, $1,000,000,000;
				Joint
			 Improvised Explosive Device Defeat Fund, 2012/2014, $40,300,000.
				This Act may be cited as the
		  Department of Defense Appropriations
		  Act, 2013.
			
